Exhibit 10.2

 

EXIDE TECHNOLOGIES

 

Floating Rate Convertible Senior Subordinated Notes due 2013

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of March 18, 2005

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK

 

TRUSTEE



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

--------------------------------------------------------------------------------

   Indenture Section


--------------------------------------------------------------------------------

310(a)(1)

        7.10

      (a)(2)

        7.10

      (a)(3)

        N.A.

      (a)(4)

        N.A.

      (a)(5)

        N.A.

      (b)

        7.08, 7.10

      (c)

        N.A.

311(a)

        7.11

      (b)

        7.11

      (c)

        N.A.

312(a)

        2.07

      (b)

        12.03

      (c)

        12.03

313(a)

        7.06

      (b)(1)

        7.06

      (b)(2)

        7.06

      (c)

        7.06

      (d)

        7.06

314(a)

        4.02, 4.03

      (b)

        N.A.

      (c)(1)

        12.04

      (c)(2)

        12.04

      (c)(3)

        N.A.

      (d)

        N.A.

      (e)

        12.05

      (f)

        N.A.

315(a)

        7.01(b)

      (b)

        7.05

      (c)

        7.01

      (d)

        7.01(c)

      (e)

        6.11

316(a)(1)(A)

        6.05

      (a)(1)(B)

        6.04

      (a)(2)

        N.A.

      (b)

        6.07

      (c)

        1.05(e)

317(a)(1)

        6.08

      (a)(2)

        6.09

      (b)

        2.06

318(a)

        N.A.

--------------------------------------------------------------------------------

N.A. means not applicable.

 

* This Cross-Reference Table is not part of this Indenture.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01.

  

Definitions

   1

Section 1.02.

  

Other Definitions

   6

Section 1.03.

  

Incorporation by Reference of Trust Indenture Act

   7

Section 1.04.

  

Rules of Construction

   7

Section 1.05.

  

Acts of Holders

   8

ARTICLE 2

 

THE SECURITIES

Section 2.01.

  

Form and Dating

   9

Section 2.02.

  

Execution and Authentication

   9

Section 2.03.

  

Global Securities; Certificated Securities

   9

Section 2.04.

  

Registration; Registration of Transfer and Exchange; Restrictions on Transfer

   11

Section 2.05.

  

Registrar, Paying Agent and Conversion Agent

   13

Section 2.06.

  

Paying Agent to Hold Money in Trust

   13

Section 2.07.

  

Securityholder Lists

   13

Section 2.08.

  

Replacement Securities

   13

Section 2.09.

  

Outstanding Securities; Determinations of Holders’ Action

   14

Section 2.10.

  

Temporary Securities

   14

Section 2.11.

  

Cancellation

   15

Section 2.12.

  

Persons Deemed Owners

   15

Section 2.13.

  

CUSIP Numbers

   15

ARTICLE 3

 

PURCHASE UPON CHANGE IN CONTROL

Section 3.01.

  

Right to Require Purchase of Securities Upon a Change in Control

   15

Section 3.02.

  

Effect of Change in Control Purchase Notice

   18

Section 3.03.

  

Deposit of Change in Control Purchase Price

   18

Section 3.04.

  

Securities Purchased in Part

   18

Section 3.05.

  

Covenant to Comply with Securities Laws upon Purchase of Securities

   18

Section 3.06.

  

Repayment to the Company

   19

ARTICLE 4

 

COVENANTS

Section 4.01.

  

Payment of Securities

   19

Section 4.02.

  

SEC and Other Reports

   19

Section 4.03.

  

Statement of Officers as to Default

   20

Section 4.04.

  

Further Instruments and Acts

   20

Section 4.05.

  

Maintenance of Office or Agency

   20

Section 4.06.

  

Delivery of Certain Information

   20

Section 4.07.

  

Liquidated Damages

   21

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE 5

 

SUCCESSOR CORPORATION

Section 5.01.

  

Consolidation, Merger and Sale of Assets

   21

ARTICLE 6

 

DEFAULTS AND REMEDIES

Section 6.01.

  

Events of Default

   21

Section 6.02.

  

Defaults and Remedies

   23

Section 6.03.

  

Other Remedies

   23

Section 6.04.

  

Waiver of Past Defaults

   23

Section 6.05.

  

Control by Majority

   23

Section 6.06.

  

Limitation on Suits

   24

Section 6.07.

  

Rights of Holders to Receive Payment

   24

Section 6.08.

  

Collection Suit by Trustee

   24

Section 6.09.

  

Trustee May File Proofs of Claim

   24

Section 6.10.

  

Priorities

   25

Section 6.11.

  

Undertaking to Pay Costs

   25

Section 6.12.

  

Waiver of Stay, Extension or Usury Laws

   25

ARTICLE 7

 

TRUSTEE

Section 7.01.

  

Duties of Trustee

   26

Section 7.02.

  

Rights of Trustee

   26

Section 7.03.

  

Individual Rights of Trustee

   27

Section 7.04.

  

Trustee’s Disclaimer

   28

Section 7.05.

  

Notice of Default

   28

Section 7.06.

  

Reports by Trustee to Holders

   28

Section 7.07.

  

Compensation and Indemnity

   28

Section 7.08.

  

Replacement of Trustee

   29

Section 7.09.

  

Successor Trustee by Merger, Etc.

   30

Section 7.10.

  

Eligibility; Disqualification

   30

Section 7.11.

  

Preferential Collection of Claims Against the Company

   30

Section 7.12.

  

Co-trustees, Separate Trustee, Collateral Agent

   30

ARTICLE 8

 

DISCHARGE OF INDENTURE

Section 8.01.

  

Discharge of Liability on Securities

   31

Section 8.02.

  

Repayment to the Company

   31

ARTICLE 9

 

AMENDMENTS

Section 9.01.

  

Without Consent of Holders

   31

Section 9.02.

  

With Consent of Holders

   32

Section 9.03.

  

Compliance with Trust Indenture Act

   33

Section 9.04.

  

Revocation and Effect of Consents

   33

 

-iii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

Section 9.05.

  

Notation on or Exchange of Securities

   33

Section 9.06.

  

Trustee to Sign Supplemental Indentures

   33

Section 9.07.

  

Effect of Supplemental Indentures

   33

ARTICLE 10

 

SUBORDINATION

Section 10.01.

  

Agreement of Subordination

   33

Section 10.02.

  

Payments to Holders

   34

Section 10.03.

  

Subrogation of Securities

   35

Section 10.04.

  

Authorization to Effect Subordination

   36

Section 10.05.

  

Notice to Trustee

   36

Section 10.06.

  

Trustee’s Relation to Senior Indebtedness

   37

Section 10.07.

  

No Impairment of Subordination

   37

Section 10.08.

  

Certain Conversions Deemed Payment

   37

Section 10.09.

  

Article Applicable to Paying Agents

   37

Section 10.10.

  

Senior Indebtedness Entitled to Rely

   38

ARTICLE 11

 

CONVERSIONS

Section 11.01.

  

Conversion Privilege

   38

Section 11.02.

  

Conversion Procedure

   40

Section 11.03.

  

Payment upon Conversion; Cash Payments in Lieu of Fractional Shares

   41

Section 11.04.

  

Adjustments Below Par Value

   41

Section 11.05.

  

Taxes on Conversion

   41

Section 11.06.

  

Company to Provide Stock

   41

Section 11.07.

  

Conversion Price Adjustments

   42

Section 11.08.

  

No Adjustment

   45

Section 11.09.

  

Equivalent Adjustments

   45

Section 11.10.

  

Adjustment for Tax Purposes

   45

Section 11.11.

  

Notice of Adjustment

   45

Section 11.12.

  

Notice of Certain Transactions

   46

Section 11.13.

  

Effect of Reclassification, Consolidation, Merger, Share Exchange or Sale on
Conversion Privilege

   46

Section 11.14.

  

Trustee’s Disclaimer

   47

Section 11.15.

  

[Intentionally Omitted]

   47

Section 11.16.

  

Simultaneous Adjustments

   47

ARTICLE 12

 

MISCELLANEOUS

Section 12.01.

  

Trust Indenture Act Controls

   47

Section 12.02.

  

Notices

   47

Section 12.03.

  

Communication by Holders with Other Holders

   48

Section 12.04.

  

Certificate and Opinion as to Conditions Precedent

   48

Section 12.05.

  

Statements Required in Certificate or Opinion

   48

Section 12.06.

  

Separability Clause

   49

Section 12.07.

  

Rules by Trustee, Paying Agent, Conversion Agent and Registrar

   49

Section 12.08.

  

Legal Holidays

   49

Section 12.09.

  

Governing Law

   49

Section 12.10.

  

No Recourse Against Others

   49

 

-iv-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

Section 12.11.

  

Successors

   49

Section 12.12.

  

Multiple Originals

   49

Exhibit A-1

  

Form of Global Security

Exhibit A-2

  

Form of Certificated Security

Exhibit B

  

Form of Transfer Certificate

Schedule 1

  

Make Whole Premium on Change in Control

 

-v-



--------------------------------------------------------------------------------

INDENTURE dated as of March 18, 2005 between EXIDE TECHNOLOGIES, a Delaware
corporation (the “Company”), and SUNTRUST BANK, a banking corporation organized
and existing under the laws of the State of Georgia, as Trustee (the “Trustee”).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s Floating Rate
Convertible Senior Subordinated Notes due 2013 (“Notes”):

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding the foregoing, no Person (other than the Company or any
Subsidiary of the Company) in whom a Receivables Entity makes an Investment in
connection with a Qualified Receivables Transaction shall be deemed to be an
Affiliate of the Company or any of its Subsidiaries solely by reason of such
Investment.

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such Security, in each case to the extent
applicable to such transaction and as in effect from time to time.

 

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
insolvency or other similar federal or state law for the relief of debtors.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of such board.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Capital Stock” means:

 

(1) with respect to any person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
preferred stock of such person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

 

(2) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

 

“Certificated Securities” means Securities that are in the form of the
Securities attached hereto as Exhibit A-2.

 

“Change in Control” shall be deemed to have occurred at such time after the
original issuance of the Securities as any of the following occur:

 

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company, to any person or group of related persons, as defined in Section 13(d)
of the Exchange Act (a “Group”) together with any affiliates thereof (whether or
not otherwise in compliance with the provisions of this Indenture);

 



--------------------------------------------------------------------------------

(2) the approval by the holders of Capital Stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the provisions of this Indenture);

 

(3) any person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the Company’s issued and outstanding
Capital Stock of the Company; or

 

(4) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved.

 

“Closing Date” means March 18, 2005.

 

“Common Stock” means the common stock of the Company, $0.01 par value per share,
as it exists on the date of this Indenture and any shares of any class or
classes of capital stock of the Company resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding-up of the Company and which are not subject to redemption
by the Company; provided, however, that if at any time there shall be more than
one such resulting class, the shares of each such class then so issuable on
conversion of Securities shall be substantially in the proportion which the
total number of shares of such class resulting from all such reclassifications
bears to the total number of shares of all such classes resulting from all such
reclassifications.

 

“Company” means the party named as the “Company” in the first paragraph of this
Indenture until a successor replaces it pursuant to the applicable provisions of
this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent such successor or successors.

 

“Company Order” means a written request or order signed in the name of the
Company by any two Officers.

 

“Conversion Rate” means $1,000 divided by the then applicable Conversion Price.

 

“Corporate Trust Office” means the corporate trust office of the Trustee located
at 919 East Main Street, Richmond, Virginia 23219, Attention: Corporate Trust
Department, Mail Code HDQ 5310, or such other office, designated by the Trustee
by written notice to the Company, at which at any particular time its corporate
trust business shall be administered.

 

“Credit Agreement” means the Credit Agreement dated as of May 5, 2004, by and
among the Company, one or more of its subsidiaries, the lenders party thereto in
their capacities as lenders thereunder and Deutsche Bank AG New York Branch, as
administrative agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements, indentures or similar agreements
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Restricted Subsidiaries of the Company as additional borrowers or guarantors
thereunder) all or any portion of the Indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements and whether
by the same or any other agent, lender or group of lenders or investors.

 

-2-



--------------------------------------------------------------------------------

“Credit Facilities” means, with respect to the Company or any of its
subsidiaries, one or more debt facilities, including the Credit Agreement, or
commercial paper facilities with banks or other institutional lenders or
investors or indentures providing for revolving credit loans, term loans,
receivables financing, including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against
receivables, letters of credit, bank guarantees or other long-term indebtedness,
including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof.

 

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

 

“Depositary” means, with respect to the Securities (including any Global
Securities), a clearing agency that is registered as such under the Exchange Act
and is designated by the Company to act as Depositary for the Securities (or any
successor securities clearing agency so registered).

 

“Designated Senior Indebtedness,” as defined in this Indenture, with respect to
a person, means:

 

(1) Obligations pursuant to, or in respect of, the Credit Agreement; and

 

(2) any other Senior Indebtedness of such person which, at the date of
determination, has an aggregate principal amount outstanding of, or under which,
at the date of determination, the holders thereof are committed to lend up to,
at least $25.0 million and is specifically designated by such person in the
instrument evidencing or governing such Senior Indebtedness as “Designated
Senior Indebtedness” for purposes of this Indenture.

 

“DTC” means The Depository Trust Company, a New York corporation.

 

“Ex-dividend date” means, with respect to any issuance or distribution, the date
immediately prior to the commencement of “ex-dividend” trading for such issuance
or distribution on The New York Stock Exchange or such other national securities
exchange or The Nasdaq Stock Market or similar system of automated dissemination
of quotations of securities prices on which the Common Stock is then listed or
quoted.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

 

“Global Securities” means a Security that is registered in the name of the
Depositary or a nominee thereof.

 

“Hedging Obligations” of any Person means the obligation of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“Holder” or “Securityholder” means any registered holder, from time to time of
the Notes.

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1) all Obligations of such Person for borrowed money;

 

(2) all Obligations such Person evidenced by bonds, debentures, notes or other
similar instruments;

 

(3) all Obligations of such Person under a lease that are required to be
classified and accounted for as capital lease obligations under GAAP and, for
purposes of this definition, the amount of such obligations at any date shall be
the capitalized amount of such obligations at such date, determined in
accordance with GAAP;

 

-3-



--------------------------------------------------------------------------------

(4) all Obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all Obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

 

(5) all Obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

 

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clause (8) below;

 

(7) all Obligations of any other Person of the type referred to in clauses (1)
through (6) which are secured by any lien on any property or asset of such
Person, the amount of such Obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the Obligation so
secured; and

 

(8) all net amounts owing under any currency agreements and interest swap
agreements of such Person.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

 

“Initial Purchasers” means Deutsche Bank Securities Inc. and Credit Suisse First
Boston LLC.

 

“Initial Securities” means the first $60 million aggregate principal amount of
Securities issued under this Indenture on the date hereof, together with up to
$9,000,000 aggregate principal amount of Securities if the Initial Purchasers’
option to purchase additional Securities is exercised.

 

“Issue Date” of any Security means the date on which the Security was originally
issued or deemed issued as set forth on the face of the Security.

 

“Liquidated Damages” has the meaning set forth in the Registration Rights
Agreement.

 

“Obligations” means all obligations for principal, premium, interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect hereto, whether or not
such interest is an allowed claim under applicable law), penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

“Offering Memorandum” means the offering memorandum dated March 15, 2005,
regarding the offering of the Securities.

 

“Officer” means any of the following of the Company: the Chairman of the Board
of Directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer or the Secretary.

 

“Officers’ Certificate” means a certificate signed by two Officers.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of, or
counsel to, the Company, a Subsidiary Guarantor or the Trustee.

 

“Person” or “person” means any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or other entity.

 

“Principal Amount” or “principal amount” of a Security means the Principal
Amount as set forth on the face of the Security.

 

-4-



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Issue Date between the Company and the Initial Purchasers, as amended,
supplemented or modified from time to time, and any similar agreement entered
into in connection with the issuance of any Additional Notes.

 

“Representative” means the indenture trustee or other trustee, agent or
representative in respect of any Designated Senior Indebtedness; provided that
if, and for as long as, any Designated Senior Indebtedness lacks such a
representative, then the Representative for such Designated Senior Indebtedness
shall at all times constitute the holders of a majority in outstanding principal
amount of such Designated Senior Indebtedness.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee to whom any corporate trust matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and shall also mean any officer who shall have direct
responsibility for the administration of this Indenture.

 

“Restricted Securities Legend” means the legend set forth on the face of the
form of the Global Security attached hereto as Exhibit A which is required to be
included if such security is a Restricted Security.

 

“Restricted Security” means a Security required to bear the restrictive legend
set forth in the form of Security attached hereto as Exhibit A-1 or A-2, as
applicable, representing Securities sold.

 

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means any of the Company’s Floating Rate Convertible Senior
Subordinated Notes due 2013, as amended or supplemented from time to time,
issued under this Indenture, and in the form of Security attached hereto as
Exhibit A.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

 

“Securityholder” or “Holder” means a person in whose name a Security is
registered on the Registrar’s books.

 

“Senior Indebtedness,” as defined in this Indenture, means, with respect to any
person:

 

(1) Indebtedness of such person, whether outstanding on the Issue Date or
thereafter incurred; and

 

(2) all other Obligations of such person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above, including, without
limitation, (x) all monetary obligations of every nature of Exide under, or with
respect to, the Credit Facilities, including, without limitation, obligations to
pay principal, premium and interest, reimbursement obligations under letters of
credit, fees, expenses and indemnities (and guarantees thereof) and (y) all
Hedging Obligations of such person (and guarantees thereof);

 

unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other obligations are subordinate or pari passu in
right of payment to the Securities of such person; provided, however, that
Senior Indebtedness shall not include:

 

(1) any Obligation of such person to Exide or any of its subsidiaries;

 

(2) any liability for Federal, state, local or other taxes owed or owing by such
person;

 

-5-



--------------------------------------------------------------------------------

(3) any accounts payable or other liability, in each case, to trade creditors
arising in the ordinary course of business; provided that obligations incurred
pursuant to the Credit Facilities shall not be excluded pursuant to this clause
(3); or

 

(4) any Indebtedness or other Obligation of such person which is expressly
subordinate or junior in right of payment in any respect to any other
Indebtedness or other Obligation of such person.

 

“Shelf Registration Statement” has the meaning set forth in the Security.

 

“Significant Subsidiary” has the meaning set forth in Rule 1-02(w) of Regulation
S-X under the Exchange Act.

 

“Stated Maturity” means

 

(1) with respect to any debt security, the date specified in such debt security
as the fixed date on which the final installment of principal of such debt
security is due and payable; and

 

(2) with respect to any scheduled installment of principal of or interest on any
debt security, the date specified in such debt security as the fixed date on
which such installment is due and payable.

 

“Subsidiary” means any person of which at least a majority of the outstanding
Voting Stock shall at the time directly or indirectly be owned or controlled by
the Company or by one or more Subsidiaries or by the Company and one or more
Subsidiaries.

 

“Successor Security” of any particular Security means every Security issued
after, and evidencing all or a portion of the same debt as that evidenced by,
such particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.08 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other national or regional securities
exchange on which the Common Stock is then listed or, if the Common Stock is not
listed on a national or regional securities exchange, on the National
Association of Securities Dealers Automated Quotation System or, if the Common
Stock is not quoted on the National Association of Securities Dealers Automated
Quotation System, on the principal other market on which the Common Stock is
then traded.

 

“TIA” means the Trust Indenture Act of 1939 as amended.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

Section 1.02. Other Definitions

 

Term:

--------------------------------------------------------------------------------

   Defined in Section:


--------------------------------------------------------------------------------

Act

   1.05(a)

Additional Shares

   1.01(c)

Agent Members

   2.03(a)

Aggregate Market Premium

   1.07(a)

Applicable Share Price

   1.03(a)

Change in Control

   3.01(a)

Change in Control Purchase Date

   3.01(a)

 

-6-



--------------------------------------------------------------------------------

Term:

--------------------------------------------------------------------------------

   Defined in Section:


--------------------------------------------------------------------------------

Change in Control Purchase Notice

   3.01(c)

Change in Control Purchase Price

   3.01(a)

Closing Price

   11.07(b)

Continuing Directors

   3.01(a)

Conversion Agent

   2.05

Conversion Date

   11.02

Conversion Obligation

   1.03(a)

Conversion Price

   11.07

Conversion Retraction Period

   11.03(a)

effective date

   11.01(c)

Event of Default

   6.01

Group

   3.01(a)

Legal Holiday

   12.08

Notice of Default

   6.01

Partial Cash Amount

   11.03(a)

Paying Agent

   2.05

Payment Blockage Notice

   10.02

Public Acquirer Change in Control

   11.01(d)

Public Acquirer Common Stock

   11.01(d)

QIB

   2.03(a)

Registrar

   2.05

Restricted Global Security

   2.01

Rights

   11.07(c)

Rule 144A Information

   4.06

Security Register

   2.04(a)

Security Trading Price

   11.01

Share Price

   11.01(c)

Settlement Notice Period

   11.03(a)

 

Section 1.03. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

 

“Commission” means the SEC.

 

“indenture securities” means the Securities.

 

“indenture security holder” means a Securityholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by a TIA reference to another statute or defined by an SEC rule have the
meanings assigned to them by such definitions.

 

Section 1.04. Rules of Construction. Unless the context otherwise requires:

 

(a) a term has the meaning assigned to it;

 

-7-



--------------------------------------------------------------------------------

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles as in effect from time
to time;

 

(c) “or” is not exclusive;

 

(d) “including” means including, without limitation; and

 

(e) words in the singular include the plural, and words in the plural include
the singular.

 

Section 1.05. Acts of Holders.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section 1.05.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority.

 

The fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
manner which the Trustee deems sufficient.

 

(c) The ownership of Registered Securities shall be proved by the register
maintained by the Registrar.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

 

(e) If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Securities have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Securities shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 2

 

THE SECURITIES

 

Section 2.01. Form and Dating. The Securities and the Trustee’s certificate of
authentication shall be substantially in the forms set forth on Exhibit A-1 and
A-2, which are a part of this Indenture and incorporated by reference herein.
The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage; provided that any such notation, legend or
endorsement required by usage is in a form acceptable to the Company. The
Company shall provide any such notations, legends or endorsements to the Trustee
in writing. Each Security shall be dated the date of its authentication.

 

Section 2.02. Execution and Authentication. The Securities shall be executed on
behalf of the Company by any Officer, under its corporate seal, if any,
reproduced thereon. The signature of the officer of the Company on the
Securities may be manual or facsimile. Securities bearing the manual or
facsimile signatures of individuals who were at the time of the execution of the
Securities the proper Officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of authentication of such Securities.

 

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized officer, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

 

The Trustee shall authenticate and deliver Initial Securities for original issue
in an aggregate Principal Amount of $60,000,000 (or up to $69,000,000 if the
Initial Purchasers’ option to purchase additional Securities is exercised) upon
a Company Order without any further action by the Company. The aggregate
Principal Amount of Securities outstanding at any time may not exceed the
Initial Securities authenticated as described in this paragraph, except as
provided in Section 2.08.

 

The Securities shall be issued only in registered form without coupons and only
in denominations of $1,000 of Principal Amount and any integral multiple
thereof.

 

Section 2.03. Global Securities; Certificated Securities.

 

(a) Global Securities.

 

(i) Securities offered and sold to qualified institutional buyers as defined in
Rule 144A (“QIBs”) in reliance on Rule 144A shall be issued in the form of a
Global Security, which shall be deposited with the Trustee at its Corporate
Trust Office, as custodian for the Depositary and registered in the name of the
Depositary, duly executed by the Company and authenticated by the Trustee as
hereinafter provided. The aggregate principal amount of the Global Securities
may from time to time be increased or decreased by adjustments made on the
records of the Trustee and the Depositary as hereinafter provided.

 

(ii) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depositary designated by the Company for such Global Security
or a nominee thereof and delivered to such Depositary or a nominee thereof or
custodian therefor, and each such Global Security shall constitute a single
Security for all purposes of this Indenture. The Company initially designates
DTC as the Depositary.

 

(iii) Each Global Security shall represent such of the outstanding Securities as
shall be specified therein and each shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges,
redemptions and conversions.

 

-9-



--------------------------------------------------------------------------------

(iv) Any adjustment of the aggregate principal amount of a Global Security to
reflect the amount of any increase or decrease in the amount of outstanding
Securities represented thereby shall be made by the Trustee in accordance with
instructions given by the Holder thereof as required by Section 2.04 and shall
be made on the records of the Trustee and the Depositary.

 

(v) Except for exchanges of Global Securities for Certificated Securities at the
sole discretion of the Company, no Global Security may be exchanged in whole or
in part for Securities registered, and no transfer of a Global Security in whole
or in part may be registered, in the name of any Person other than the
Depositary for such Global Security or a nominee thereof unless (A) such
Depositary (1) has notified the Company that it is unwilling or unable to
continue as Depositary for such Global Security or (2) has ceased to be a
clearing agency registered as such under the Exchange Act or announces an
intention permanently to cease business or does in fact do so, (B) there shall
have occurred and be continuing a Default with respect to such Global Security
or (C) the Company decides to discontinue the use of the system of book-entry
transfer through the Depositary or any successor depositary. In the event clause
(A) from the preceding sentence occurs, if a successor Depositary for such
Global Security is not appointed by the Company within 90 days after the Company
receives such notice or becomes aware of such ineligibility, the Company shall
execute, and the Trustee, upon receipt of an Officers’ Certificate directing the
authentication and delivery of Securities, shall authenticate and deliver,
Securities, in any authorized denominations in an aggregate principal amount
equal to the principal amount of such Global Security in exchange for such
Global Security.

 

(vi) If any Global Security is to be exchanged for other Securities or canceled
in whole, it shall be surrendered by or on behalf of the Depositary or its
nominee to the Trustee, as Registrar, for exchange or cancellation, as provided
in this Article 2. If any Global Security is to be exchanged for other
Securities or canceled in part, or if another Security is to be exchanged in
whole or in part for a beneficial interest in any Global Security, in each case,
as provided in Section 2.04, then either (A) such Global Security shall be so
surrendered for exchange or cancellation, as provided in this Article 2, or (B)
the Principal Amount thereof shall be reduced or increased by an amount equal to
the portion thereof to be so exchanged or canceled, or equal to the Principal
Amount of such other Security to be so exchanged for a beneficial interest
therein, as the case may be, by means of an appropriate adjustment made on the
records of the Trustee, as Registrar, whereupon the Trustee, in accordance with
the Applicable Procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender or adjustment of a Global Security, the Trustee shall, subject to
Section 2.04(c) and as otherwise provided in this Article 2, authenticate and
deliver any Securities issuable in exchange for such Global Security (or any
portion thereof) to or upon the order of, and registered in such names as may be
directed by, the Depositary or its authorized representative. Upon the request
of the Trustee in connection with the occurrence of any of the events specified
in Section 2.03(a)(v), the Company shall promptly make available to the Trustee
a reasonable supply of Securities that are not in the form of Global Securities.
The Trustee shall be entitled to rely upon any order, direction or request of
the Depositary or its authorized representative which is given or made pursuant
to this Article 2 if such order, direction or request is given or made in
accordance with the Applicable Procedures.

 

(vii) Every Security authenticated and delivered upon registration of transfer
of, or in exchange for or in lieu of, a Global Security or any portion thereof,
whether pursuant to this Article 2 or otherwise, shall be authenticated and
delivered in the form of, and shall be, a registered Global Security, unless
such Security is registered in the name of a Person other than the Depositary
for such Global Security or a nominee thereof, in which case such Security shall
be authenticated and delivered in definitive, fully registered form, without
interest coupons.

 

(viii) The Depositary or its nominee, as registered owner of a Global Security,
shall be the Holder of such Global Security for all purposes under this
Indenture and the Securities, and owners of beneficial interests in a Global
Security shall hold such interests pursuant to the Applicable Procedures.
Accordingly, any such owner’s beneficial interest in a Global Security will be
shown only on, and the transfer of such interest shall be effected only through,
records maintained by the Depositary or its nominee or its Agent Members and
such owners of beneficial interests in a Global Security will not be considered
the owners or holders thereof.

 

(ix) Subject to the provisions of clause (x) below, the registered Holder may
grant proxies and otherwise authorize any Person, including Agent Members (as
defined below) and persons that may hold interests through Agent Members, to
take any action which a holder is entitled to take under this Indenture or the
Securities.

 

-10-



--------------------------------------------------------------------------------

(x) Neither any members of, or participants in, the Depositary (collectively,
the “Agent Members”) nor any other Persons on whose behalf Agent Members may act
shall have any rights under this Indenture with respect to any Global Security
registered in the name of the Depositary or any nominee thereof, or under any
such Global Security, and the Depositary or such nominee, as the case may be,
may be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner and holder of such Global Security for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or such nominee, as the case may be, or impair, as between the
Depositary, its Agent Members and any other person on whose behalf an Agent
Member may act, the operation of customary practices of such Persons governing
the exercise of the rights of a holder of any Security.

 

(b) Certificated Securities. Securities not issued as interests in the Global
Securities will be issued in certificated form substantially in the form of
Exhibit A–2 attached hereto.

 

Section 2.04. Registration; Registration of Transfer and Exchange; Restrictions
on Transfer.

 

(a) Registration. The Company shall cause to be kept at the Corporate Trust
Office of the Trustee a register (the register maintained in such office
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Securities and of transfers of Securities.

 

Upon surrender for registration of transfer of any Security at an office or
agency of the Company designated pursuant to Section 2.05 for such purpose, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
any authorized denominations and of a like aggregate principal amount and
bearing such restrictive legends as may be required by this Indenture.

 

At the option of the Holder, and subject to the other provisions of this Section
2.04, Securities may be exchanged for other Securities of any authorized
denomination and of a like aggregate principal amount, upon surrender of the
Securities to be exchanged at any such office or agency. Whenever any Securities
are so surrendered for exchange, and subject to the other provisions of this
Section 2.04, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities that the Holder making the exchange is entitled to
receive. Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Registrar) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company, the Trustee and the Registrar, duly executed by the
Holder thereof or his attorney duly authorized in writing.

 

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid Obligations of the Company, evidencing the same
debt and entitled to the same benefits under this Indenture as the Securities
surrendered upon such registration of transfer or exchange.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Securities except as provided in Section 2.08, but the Company may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Securities, other than exchanges pursuant to Section 2.04 (other
than where the shares of Common Stock are to be issued or delivered in a name
other than that of the Holder of the Security) not involving any transfer and
other than any stamp and other duties, if any, which may be imposed in
connection with any such transfer or exchange by the United States or any
political subdivision thereof or therein, which shall be paid by the Company.

 

(b) Certain Transfers and Exchanges. Notwithstanding any other provision of this
Indenture or the Securities, transfers and exchanges of Securities and
beneficial interests in a Global Security of the kinds specified in this Section
2.04(b) shall be made only in accordance with this Section 2.04(b).

 

(i) In the event that Certificated Securities are to be issued pursuant to
Section 2.03(a)(v) in connection with any transfer of Securities, such transfer
may be effected only in accordance with the provisions of this clause (b)(i) and
subject to the Applicable Procedures. Upon receipt by the Trustee, as

 

-11-



--------------------------------------------------------------------------------

Registrar, of (A) a Company Order from the Company directing the Trustee, as
Registrar, to (x) authenticate and deliver one or more Securities of the same
aggregate principal amount as the beneficial interest in the Global Security to
be transferred, such instructions to contain the name or names of the designated
transferee or transferees, the authorized denomination or denominations of the
Securities to be so issued and appropriate delivery instructions and (y)
decrease the beneficial interest of a specified Agent Member’s account in a
Global Security by a specified principal amount not greater than the principal
amount of such Global Security, and (B) such other certifications, legal
opinions or other information as the Company or the Trustee may reasonably
require to confirm that such transfer is being made pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, then the Trustee, as Registrar, shall decrease the principal
amount of the Global Security by the specified amount and authenticate and
deliver Securities in accordance with such instructions from the Company as
provided in Section 2.03(a)(iii).

 

(ii) Whenever any Restricted Security is presented or surrendered for
registration of transfer or for exchange for a Security registered in a name
other than that of the Holder, such Security must be accompanied by a
certificate in substantially the form set forth in Exhibit B, dated the date of
such surrender and signed by the Holder of such Security, as to compliance with
such restrictions on transfer. The Registrar shall not be required to accept for
such registration of transfer or exchange any Security not so accompanied by a
properly completed certificate.

 

(c) Securities Act Legends. All Securities issued pursuant to this Indenture,
and all Successor Securities, shall bear the Restricted Securities Legend
subject to the following:

 

(i) subject to the following clauses of this Section 2.04(c), a Security or any
portion thereof which is exchanged, upon transfer or otherwise, for a Global
Security or any portion thereof shall bear the Restricted Securities Legend
borne by such Global Security for which the Security was exchanged;

 

(ii) subject to the following clauses of this Section 2.04(c), a new Security
that is not a Global Security and is issued in exchange for another Security
(including a Global Security) or any portion thereof, upon transfer or
otherwise, shall bear the Restricted Securities Legend borne by the Security for
which the new Security was exchanged;

 

(iii) any Securities that are sold or otherwise disposed of pursuant to an
effective registration statement under the Securities Act (including the Shelf
Registration Statement), together with their Successor Securities shall not bear
a Restricted Securities Legend; the Company shall inform the Trustee in writing
of the effective date of any such registration statement registering the
Securities under the Securities Act and shall notify the Trustee at any time
when prospectuses must be delivered with respect to Securities to be sold
pursuant to such registration statement. The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with or in
reliance on the aforementioned registration statement;

 

(iv) a new Security that does not bear a Restricted Securities Legend may be
issued in exchange for or in lieu of a Security or any portion thereof that
bears such a legend if, in the Company’s judgment, placing such a legend upon
such new Security is not necessary to ensure compliance with the registration
requirements of the Securities Act, and the Trustee, at the direction of the
Company by Company Order, shall authenticate and deliver such a new Security as
provided in this Article 2; and

 

(v) notwithstanding the foregoing provisions of this Section 2.04(c), a
Successor Security of a Security that does not bear a Restricted Securities
Legend shall not bear such legend unless the Company has reasonable cause to
believe that such Successor Security is a “restricted security” within the
meaning of Rule 144, in which case the Trustee, at the written direction of the
Company, shall authenticate and deliver a new Security bearing a Restricted
Securities Legend in exchange for such Successor Security as provided in this
Article 2.

 

-12-



--------------------------------------------------------------------------------

(d) Common Stock Issued Upon Conversion. Any stock certificate representing
shares of Common Stock issued upon conversion of the Securities shall bear the
Restricted Securities Legend borne by such Securities, to the extent required by
this Indenture, unless such shares of Common Stock have been sold pursuant to a
registration statement that has been declared effective under the Securities Act
(and that continues to be effective at the time of such transfer) or sold
pursuant to Rule 144(k) of the Securities Act, or unless otherwise agreed by the
Company in writing with written notice thereof to the transfer agent for the
Common Stock. With respect to the transfer of shares of Common Stock issued upon
conversion of the Securities that are restricted hereunder, any deliveries of
certificates, legal opinions or other instruments that would be required to be
made to the Registrar in the case of a transfer of Securities, as described
above, shall instead be made to the transfer agent for the Common Stock.

 

(e) Limitation on Duties. Neither the Trustee, the Paying Agent nor any of their
agents shall (i) have any duty to monitor compliance with or with respect to any
federal or state or other securities or tax laws or (ii) have any duty to obtain
documentation on any transfers or exchanges other than as specifically required
hereunder.

 

Section 2.05. Registrar, Paying Agent and Conversion Agent. The Company shall
maintain an office or agency where Securities may be presented for registration
of transfer or for exchange (“Registrar”), an office or agency where Securities
may be presented for purchase or payment (“Paying Agent”) and an office or
agency where Securities may be presented for conversion (“Conversion Agent”).
The Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may have one or more co-registrars, one or more additional
paying agents and one or more additional conversion agents. The term Paying
Agent includes any additional paying agent, including any named pursuant to
Section 4.05. The term Conversion Agent includes any additional conversion
agent, including any named pursuant to Section 4.05.

 

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent, Conversion Agent or co-registrar (other than the Trustee). The
agreement shall implement the provisions of this Indenture that relate to such
agent. The Company shall notify the Trustee of the name and address of any such
agent. If the Company fails to maintain a Registrar, Paying Agent or Conversion
Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 7.07. The Company or any Subsidiary or
an Affiliate of either of them may act as Paying Agent, Registrar, Conversion
Agent or co-registrar.

 

The Company initially appoints the Trustee as Registrar, Conversion Agent and
Paying Agent in connection with the Securities.

 

Section 2.06. Paying Agent to Hold Money in Trust. Except as otherwise provided
herein, on or prior to each due date of payments in respect of any Security, the
Company shall deposit with the Paying Agent a sum of money (in immediately
available funds if deposited on the due date) sufficient to make such payments
when so becoming due. The Company shall require each Paying Agent (other than
the Trustee) to agree in writing that the Paying Agent shall hold in trust for
the benefit of Securityholders or the Trustee all money held by the Paying Agent
for the making of payments in respect of the Securities and shall notify the
Trustee of any Default by the Company in making any such payment. At any time
during the continuance of any such Default, the Paying Agent shall, upon the
written request of the Trustee, forthwith pay to the Trustee all money so held
in trust. If the Company, a Subsidiary or an Affiliate of either of them acts as
Paying Agent, it shall segregate the money held by it as Paying Agent and hold
it as a separate trust fund. The Company at any time may require a Paying Agent
to pay all money held by it to the Trustee and to account for any funds
disbursed by it. Upon doing so, the Paying Agent shall have no further liability
for the money.

 

Section 2.07. Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders. If the Trustee is not the Registrar, the
Company shall cause to be furnished to the Trustee at least semiannually on June
18 and December 18 a listing of Securityholders dated within 15 days of the date
on which the list is furnished and at such other times as the Trustee may
request in writing a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Securityholders.

 

Section 2.08. Replacement Securities. If any mutilated Security is surrendered
to the Trustee, or the Company and the Trustee receive evidence to their
satisfaction of the destruction, loss or theft of any Security, and

 

-13-



--------------------------------------------------------------------------------

there is delivered to the Company and the Trustee such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to the Company or the Trustee that such Security has been acquired by a
protected purchaser (within the meaning of Section 8-303 of the Uniform
Commercial Code), the Company shall execute, and upon the Company’s written
request the Trustee shall authenticate and deliver, in exchange for any such
mutilated Security or in lieu of any such destroyed, lost or stolen Security, a
new Security of like tenor and Principal Amount, bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, or is about to be purchased by the Company
pursuant to Article 3 hereof, the Company in its discretion may, instead of
issuing a new Security, pay or purchase such Security, as the case may be.

 

Upon the issuance of any new Securities under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this Indenture equally and proportionately with any
and all other Securities duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

Section 2.09. Outstanding Securities; Determinations of Holders’ Action.
Securities outstanding at any time are all the Securities authenticated by the
Trustee, except for those cancelled by it, those paid pursuant to Section 2.08
delivered to it for cancellation and those described in this Section 2.09 as not
outstanding. A Security does not cease to be outstanding because the Company or
an Affiliate thereof holds the Security; provided, however, that in determining
whether the Holders of the requisite Principal Amount of Securities have given
or concurred in any request, demand, authorization, direction, notice, consent
or waiver hereunder, Securities owned by the Company or any other obligor upon
the Securities or any Affiliate of the Company or such other obligor shall be
disregarded and deemed not to be outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Securities which a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded. Subject to the foregoing, only Securities outstanding at the time
of such determination shall be considered in any such determination (including,
without limitation, determinations pursuant to Articles 6 and 9).

 

If a Security is replaced pursuant to Section 2.08, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Security
is held by a protected purchaser.

 

If the Paying Agent holds, in accordance with this Indenture on the Business Day
following a Change in Control Purchase Date, or on Stated Maturity, money
sufficient to pay amounts owed with respect to Securities payable on that date,
then immediately after such Change in Control Purchase Date or Stated Maturity,
as the case may be, such Securities shall cease to be outstanding and interest,
if any, and Liquidated Damages, if any, on such Securities shall cease to
accrue; provided that if such Securities are to be purchased, notice of such
purchase has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made.

 

If a Security is converted in accordance with Article 11, then from and after
the time of conversion on the Conversion Date, such Security shall cease to be
outstanding and interest, if any, shall cease to accrue on such Security.

 

Section 2.10. Temporary Securities. Pending the preparation of definitive
Securities, the Company may execute, and upon Company Order the Trustee shall
authenticate and deliver, temporary Securities that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities in lieu of which they
are issued and with such appropriate insertions,

 

-14-



--------------------------------------------------------------------------------

omissions, substitutions and other variations as the officers executing such
Securities may determine, as conclusively evidenced by their execution of such
Securities.

 

If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay. After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at the office or agency of
the Company designated for such purpose pursuant to Section 2.05, without charge
to the Holder. Upon surrender for cancellation of any one or more temporary
Securities, the Company shall execute and the Trustee shall authenticate and
deliver in exchange therefor a like Principal Amount of definitive Securities of
authorized denominations. Until so exchanged, the temporary Securities shall in
all respects be entitled to the same benefits under this Indenture as definitive
Securities.

 

Section 2.11. Cancellation. All Securities surrendered for payment, conversion,
purchase or registration of transfer or exchange shall, if surrendered to any
person other than the Trustee, be delivered to the Trustee and shall be promptly
cancelled by it. The Company may at any time deliver to the Trustee for
cancellation any Securities previously authenticated and delivered hereunder
that the Company may have acquired in any manner whatsoever, and all Securities
so delivered shall be promptly cancelled by the Trustee. The Company may not
issue new Securities to replace Securities it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
11. No Securities shall be authenticated in lieu of or in exchange for any
Securities cancelled as provided in this Section, except as expressly permitted
by this Indenture. All cancelled Securities held by the Trustee shall be
disposed of by the Trustee in accordance with the Trustee’s customary procedure.

 

Section 2.12. Persons Deemed Owners. Prior to due presentment of a Security for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name such Security is registered as
the owner of such Security for the purpose of receiving payment of the Principal
Amount of the Security or the payment of any Change in Control Purchase Price in
respect thereof, and accrued and unpaid interest thereon, for the purpose of
conversion and for all other purposes whatsoever, whether or not such Security
be overdue, and neither the Company, the Trustee nor any agent of the Company or
the Trustee shall be affected by notice to the contrary.

 

Section 2.13. CUSIP Numbers. The Company may issue the Securities with one or
more “CUSIP” numbers (if then generally in use), and, if so, the Trustee shall
use “CUSIP” numbers in notices of redemption as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly, and in any event within ten days, notify the Trustee of any change in
the CUSIP numbers.

 

ARTICLE 3

 

PURCHASE UPON CHANGE IN CONTROL

 

Section 3.01. Right to Require Purchase of Securities Upon a Change in Control.

 

(a) If at any time that Securities remain outstanding there shall have occurred
a Change in Control, Securities shall be repurchased by the Company, at the
option of the Holder thereof, payable in cash, at a purchase price (the “Change
in Control Purchase Price”) equal to the Principal Amount thereof plus accrued
and unpaid interest and Liquidated Damages, if any, thereon, to but not
including the date (the “Change in Control Purchase Date”) fixed by the Company
that is not less than 30 days nor more than 45 days after the date of the
Company notice described in Section 3.01(b), subject to satisfaction by or on
behalf of the Holder of the requirements set forth in 3.01(c).

 

Whenever in this Indenture there is a reference to the principal of any Security
as of any time, such reference shall be deemed to include reference to the
Change in Control Purchase Price payable in respect of such Security to the
extent that such Change in Control Purchase Price is, was or would be payable at
such time, and express mention of the Change in Control Purchase Price in any
provision of this Indenture shall not be construed as

 

-15-



--------------------------------------------------------------------------------

excluding the Change in Control Purchase Price in those provisions of this
Indenture when such express mention is not made.

 

In the event that at the time of such Change in Control the terms of the Credit
Agreement or any other Senior Indebtedness restrict or prohibit the repurchase
of Securities pursuant to this Section 3.01, then prior to the mailing of the
notice to Holders provided for in the immediately following paragraph but in any
event within 30 days following the date the Company obtains actual knowledge of
any Change in Control, the Company shall:

 

(1) repay in full all Obligations, and terminate all commitments, under the
Credit Agreement and all other Senior Indebtedness the terms of which require
repayment upon a Change in Control or offer to repay in full all Obligations,
and terminate all commitments under the Credit Agreement and all other such
Senior Indebtedness and to repay the Indebtedness owed to (and terminate the
commitments of) each lender which has accepted such offer; or

 

(2) obtain the requisite consents under the Credit Agreement and all other
Senior Indebtedness to permit the repurchase of the Notes as provided below.

 

(b) Within 30 days after the occurrence of a Change in Control, the Company
shall mail a written notice of the Change in Control by first-class mail to the
Trustee and to each Holder (and to beneficial owners as required by applicable
law). The notice shall include a form of Change in Control Purchase Notice to be
completed by the Securityholder and shall state:

 

(i) briefly, the events causing a Change in Control and the date of such Change
in Control;

 

(ii) the date by which the Change in Control Purchase Notice pursuant to this
Section 3.01 must be given;

 

(iii) the Change in Control Purchase Date;

 

(iv) the Change in Control Purchase Price;

 

(v) the name and address of the Paying Agent and the Conversion Agent;

 

(vi) the Conversion Price and any adjustments thereto, including the number of
Additional Shares that are payable (or, if applicable, a statement that
Additional Shares may be payable and the description of the manner of
computation of the number of Additional Shares that will be payable), and, if
such Change in Control constitutes a Public Acquirer Change in Control pursuant
to Section 11.01(c), a statement as to whether the Company has elected to have
the Securities convertible in Public Acquirer Common Stock pursuant to Section
11.01(c);

 

(vii) that Securities as to which a Change in Control Purchase Notice has been
given may be converted pursuant to Article 11 hereof only if the Change in
Control Purchase Notice has been withdrawn in accordance with the terms of this
Indenture;

 

(viii) that Securities must be surrendered to the Paying Agent to collect
payment;

 

(ix) that the Change in Control Purchase Price for any Security as to which a
Change in Control Purchase Notice has been duly given and not withdrawn will be
paid promptly following the later of the Change in Control Purchase Date and the
time of surrender of such Security as described in clause (viii);

 

(x) briefly, the procedures the Holder must follow to exercise rights under this
Section 3.01;

 

(xi) briefly, the conversion rights of the Securities;

 

-16-



--------------------------------------------------------------------------------

(xii) the procedures for withdrawing a Change in Control Purchase Notice (as
specified in Section 3.02);

 

(xiii) that, unless the Company defaults in making payment of such Change in
Control Purchase Price, interest and Liquidated Damages, if any, on Securities
surrendered for purchase by the Company will cease to accrue on and after the
Change in Control Purchase Date; and

 

(xiv) the CUSIP number of the Securities.

 

At the Company’s request, the Trustee shall give such Notice in the Company’s
name and at the Company’s expense; provided, however, that the Company makes
such request at least three Business Days prior to the date by which such Notice
must be given to the Holders and that, in all cases, the text of such Notice
shall be prepared by the Company.

 

(c) A Holder may exercise its rights specified in Section 3.01(a) upon delivery
of a written notice of purchase (a “Change in Control Purchase Notice”),
together with the securities subject thereto, to the Company and the Paying
Agent at any time prior to the close of business on the third Business Day prior
to the Change in Control Purchase Date, stating:

 

(i) the certificate number of the Security that the Holder will deliver to be
purchased;

 

(ii) the portion of the Principal Amount of the Security which the Holder will
deliver to be purchased, which portion must be $1,000 or an integral multiple
thereof; and

 

(iii) that such Security shall be purchased pursuant to the terms and conditions
specified in paragraph 5 of the Securities.

 

The delivery of such Security to the Paying Agent prior to, on or after the
Change in Control Purchase Date (together with all necessary endorsements) at
the offices of the Paying Agent shall be a condition to the receipt by the
Holder of the Change in Control Purchase Price therefor; provided, however, that
such Change in Control Purchase Price shall be so paid pursuant to this Section
3.01 only if the Security so delivered to the Paying Agent shall conform in all
respects to the description thereof set forth in the related Change in Control
Purchase Notice.

 

The Company shall purchase from the Holder thereof, pursuant to this Section
3.01, a portion of a Security if the Principal Amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Indenture that apply to
the purchase of all of a Security also apply to the purchase of such portion of
such Security.

 

Any purchase by the Company contemplated pursuant to the provisions of this
Section 3.01 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Change in Control
Purchase Date and the time of delivery of the Security to the Paying Agent in
accordance with this Section 3.01.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Change in Control Purchase Notice contemplated by this Section
3.01 shall have the right to withdraw such Change in Control Purchase Notice at
any time prior to the close of business on the Business Day preceding the Change
in Control Purchase Date by delivery of a written notice of withdrawal to the
Paying Agent in accordance with Section 3.02.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Change in Control Purchase Notice or written withdrawal thereof.

 

Notwithstanding anything herein to the contrary, the Company’s obligations
pursuant to this Section 3.01 shall be satisfied if a third party makes a change
in control offer in the manner and at the times and otherwise in compliance in
all material respects with the requirements of this Section 3.01 and purchases
all Securities properly tendered and not withdrawn pursuant to the requirements
of this Section 3.01. The Company may issue a Change in Control Purchase Notice
in advance of a Change in Control and conditioned upon the Change in Control if
a

 

-17-



--------------------------------------------------------------------------------

definitive agreement relating to such change in control is entered into at or
prior to the time of issuing the Change in Control Purchase Notice.

 

Section 3.02. Effect of Change in Control Purchase Notice. Upon receipt by the
Paying Agent of the Change in Control Purchase Notice specified in Section 3.01
the Holder of the Security in respect of which such Change in Control Purchase
Notice was given shall (unless such election or notice is withdrawn as specified
in the following two paragraphs) thereafter be entitled to receive solely the
Change in Control Purchase Price, as applicable, together with all accrued and
unpaid interest and Liquidated Damages, if any, thereon, to but not including
the Change in Control Purchase Date, as applicable with respect to such
Security. Such Change in Control Purchase Price, together with accrued and
unpaid interest, if any, and Liquidated Damages, if any, thereon, to but not
including the Change in Control Purchase Date, as applicable, shall be paid to
such Holder, subject to receipt of funds and/or securities by the Paying Agent,
promptly following the later of (x) the Change in Control Purchase Date, as
applicable, with respect to such Security (provided that the conditions in
Section 3.01 have been satisfied) and (y) the time of delivery of such Security
to the Paying Agent by the Holder thereof in the manner required by Section
3.01. Securities in respect of which a Change in Control Purchase Notice has
been given by the Holder thereof may not be converted pursuant to Article 11
hereof on or after the date of the delivery of such Change in Control Purchase
Notice unless such notice has first been validly withdrawn as specified in the
following two paragraphs.

 

A Change in Control Purchase Notice may be withdrawn by means of a written
notice of withdrawal delivered to the office of the Paying Agent in accordance
with the Change in Control Purchase Notice, as applicable, at any time prior to
the close of business on the Business Day prior to the Change in Control
Purchase Date, as applicable, specifying:

 

(i) the certificate number, if any, of the Security in respect of which such
notice of withdrawal is being submitted;

 

(ii) the Principal Amount of the Security with respect to which such notice of
withdrawal is being submitted; and

 

(iii) the Principal Amount, if any, of such Security which remains subject to
the original Change in Control Purchase Notice, as applicable, and which has
been or will be delivered for purchase by the Company.

 

Section 3.03. Deposit of Change in Control Purchase Price. On or prior to 11:00
a.m. (New York City time) on the Change in Control Purchase Date, the Company
shall deposit with the Trustee or with the Paying Agent (or, if the Company or a
Subsidiary or an Affiliate of either of them is acting as the Paying Agent,
shall segregate and hold in trust as provided in Section 2.06) an amount of
money (in immediately available funds if deposited on such Business Day)
sufficient to pay the aggregate Change in Control Purchase Price, together with
all accrued and unpaid interest and Liquidated Damages, if any, thereon, to but
not including the Change in Control Purchase Date, of all the Securities or
portions thereof which are to be purchased as of such Change in Control Purchase
Date.

 

Section 3.04. Securities Purchased in Part. Any Certificated Security that is to
be purchased only in part shall be surrendered at the office of the Paying Agent
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or such Holder’s attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of any authorized denomination as requested by
such Holder in aggregate Principal Amount equal to, and in exchange for, the
portion of the Principal Amount of the Security so surrendered which is not
purchased.

 

Section 3.05. Covenant to Comply with Securities Laws upon Purchase of
Securities. When complying with the provisions of Section 3.01 hereof (provided
that such offer or purchase constitutes an “issuer tender offer” for purposes of
Rule 13e-4 (which term, as used herein, includes any successor provision
thereto) under the Exchange Act at the time of such offer or purchase), the
Company shall (i) comply in all material respects with Rule 13e-4 and Rule 14e-1
under the Exchange Act, (ii) file the related Schedule TO (or any successor
schedule, form or report) under the Exchange Act, and (iii) otherwise comply in
all material respects with all Federal and state

 

-18-



--------------------------------------------------------------------------------

securities laws so as to permit the rights and obligations under Section 3.01 to
be exercised in the time and in the manner specified in Section 3.01.

 

Section 3.06. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company any cash that remains unclaimed as provided in paragraph
10 of the Securities, together with interest or dividends, if any, thereon
(subject to the provisions of Section 7.01(f)), held by them for the payment of
the Change in Control Purchase Price, including accrued and unpaid interest, if
any, and Liquidated Damages, if any; provided, however, that to the extent that
the aggregate amount of cash deposited by the Company pursuant to Section 3.03
exceeds the aggregate Change in Control Purchase Price of the Securities or
portions thereof which the Company is obligated to purchase as of the Change in
Control Purchase Date, as applicable, and accrued and unpaid interest thereon,
if any, and Liquidated Damages, if any then, unless otherwise agreed in writing
with the Company, promptly after the Business Day following the Change in
Control Purchase Date, the Trustee shall return any such excess to the Company
together with interest or dividends, if any, thereon (subject to the provisions
of Section 7.01(f)).

 

ARTICLE 4

 

COVENANTS

 

Section 4.01. Payment of Securities. The Company shall make all payments in
respect of the Securities on the dates and in the manner provided in the
Securities or pursuant to this Indenture. Any amounts to be given to the Trustee
or Paying Agent, as the case may be, shall be deposited with the Trustee or
Paying Agent, as the case may be, by 11:00 a.m. (New York City time) by the
Company. Interest installments, Liquidated Damages, the Change in Control
Purchase Price and interest, if any, due on overdue amounts shall be considered
paid on the applicable date due if at 11:00 a.m. (New York City time) on such
date (or, in the case of a Change in Control Purchase Price, on the Business Day
following the Change in Control Purchase Date) the Trustee or the Paying Agent,
as the case may be, holds, in accordance with this Indenture, money sufficient
to pay all such amounts then due.

 

The Company shall, to the extent permitted by law, pay interest on overdue
amounts at the rate per annum set forth in paragraph 1 of the Securities,
compounded semiannually, which interest shall accrue from the date such overdue
amount was originally due to the date payment of such amount, including interest
thereon, has been made or duly provided for. All such interest shall be payable
on demand. The accrual of such interest on overdue amounts shall be in addition
to the continued accrual of interest on the Securities.

 

Section 4.02. SEC and Other Reports. Whether or not required by the rules and
regulations of the Commission, so long as any Notes are outstanding, the Company
will furnish the Holders of Notes:

 

(i) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and results of operations of the Company and its
consolidated Subsidiaries (showing in reasonable detail, either on the face of
the financial statements or in the footnotes thereto and in “Management’s
Discussion and Analysis of Financial Condition and Results of Operations,” the
financial condition and results of operations of the Company and its
Subsidiaries) and, with respect to the annual information only, a report thereon
by the Company’s certified independent accountants; and

 

(ii) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports, in each case
within the time periods specified in the Commission’s rules and regulations.

 

Any such report filed with the Commission shall be deemed to have been furnished
to the Holders of the Notes. In addition, following the consummation of the
Exchange Offer contemplated by the Registration Rights Agreement, whether or not
required by the rules and regulations of the Commission, the Company will file a
copy of all such information and reports with the Commission for public
availability within the time periods specified in the Commission’s rules and
regulations (unless the Commission will not accept such a filing). In addition,
the Company

 

-19-



--------------------------------------------------------------------------------

has agreed that, for so long as any Notes remain outstanding, it will furnish to
the Holders and prospective investors, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

Section 4.03. Statement of Officers as to Default.

 

(a) The Company shall deliver to the Trustee, within 120 days after the close of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries has been made under the
supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Indenture and further stating, as to each such Officer signing such certificate,
that to the best of such Officer’s knowledge, the Company during such preceding
fiscal year has kept, observed, performed and fulfilled each and every such
covenant and no Default occurred during such year and at the date of such
certificate there is no Default that has occurred and is continuing or, if such
signers do know of such Default, the certificate shall specify such Default and
what action, if any, the Company is taking or proposes to take with respect
thereto. The Officers’ Certificate shall also notify the Trustee should the
Company elect to change the manner in which it fixes the fiscal year end.

 

(b) The Company shall deliver to the Trustee promptly and in any event within
five days after the Company becomes aware of the occurrence of any Default an
Officers’ Certificate specifying the Default and what action, if any, the
Company is taking or proposes to take with respect thereto.

 

Section 4.04. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

 

Section 4.05. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, The City of New York, an office or agency of the Trustee,
Registrar, Paying Agent and Conversion Agent where Securities may be presented
or surrendered for payment, where Securities may be surrendered for registration
of transfer, exchange, purchase, redemption or conversion and where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served. The Corporate Trust Office of the Trustee shall initially be such
office or agency for all of the aforesaid purposes. The Company shall give
prompt written notice to the Trustee of the location, and of any change in the
location, of any such office or agency (other than a change in the location of
the office of the Trustee). If at any time the Company shall fail to maintain
any such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 12.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the Borough of
Manhattan, the City of New York, for such purposes.

 

Section 4.06. Delivery of Certain Information. At any time when the Company is
not subject to Section 13 or 15(d) of the Exchange Act, upon the request of a
Holder or any beneficial owner of Securities or holder or beneficial owner of
Common Stock delivered upon conversion thereof, the Company will promptly
furnish or cause to be furnished Rule 144A Information (as defined below) to
such Holder or any beneficial owner of Securities or holder or beneficial owner
of Common Stock, or to a prospective purchaser of any such security designated
by any such holder, as the case may be, to the extent required to permit
compliance by such Holder or holder with Rule 144A under the Securities Act in
connection with the resale of any such security. “Rule 144A Information” shall
be such information as is specified pursuant to Rule 144A(d)(4) under the
Securities Act or any successor provisions. Whether a person is a beneficial
owner shall be determined in accordance with Rules 13d-3 and 13d-5 promulgated
by the SEC under the Exchange Act or any successor provision, except that a
Person shall be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether exercisable immediately or only
after the passage of time.

 

-20-



--------------------------------------------------------------------------------

Section 4.07. Liquidated Damages. Within two business days after each and every
date on which an event occurs in respect of which Liquidated Damages are
required to be paid by the Company pursuant to the Registration Rights
Agreement, the Company shall deliver to the Trustee a certificate to that effect
and stating (i) the amount of such Liquidated Damages that are payable and (ii)
the date on which such damages are payable pursuant to the terms of the
Registration Rights Agreement. Unless and until a Responsible Officer of the
Trustee receives such a certificate, the Trustee may assume without inquiry that
no Liquidated Damages are payable. If the Company has paid Liquidated Damages
directly to the persons entitled to them, the Company shall deliver to the
Trustee a certificate setting forth the particulars of such payment.

 

ARTICLE 5

 

SUCCESSOR CORPORATION

 

Section 5.01. Consolidation, Merger and Sale of Assets. The Company may, without
the consent of the holders of any of the Securities, consolidate with, or merge
into any other person or convey, transfer or lease its properties and assets
substantially as an entirety to, any other person, if:

 

(a) it is the resulting or surviving corporation or the successor, transferee or
lessee, if other than the Company, is a corporation organized under the laws of
any U.S. jurisdiction and expressly assumes the Company’s Obligations under this
Indenture and the Securities by means of a supplemental indenture entered into
with the Trustee;

 

(b) after giving effect to the transaction, no Default and no event which, with
notice or lapse of time, or both, would constitute an event of default, shall
have occurred and be continuing; and

 

(c) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, comply with this Article 5
and that all conditions precedent herein provided for relating to such
transaction have been satisfied.

 

The successor person formed by such consolidation or into which the Company is
merged or the successor person to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Indenture with the same effect as if such
successor had been named as the Company herein; and thereafter, except in the
case of a lease and obligations the Company may have under a supplemental
indenture pursuant to Section 11.13, the Company shall be discharged from all
Obligations and covenants under this Indenture and the Securities. Subject to
Section 9.06, the Company, the Trustee and the successor person shall enter into
a supplemental indenture to evidence the succession and substitution of such
successor person and such discharge and release of the Company.

 

ARTICLE 6

 

DEFAULTS AND REMEDIES

 

Section 6.01. Events of Default. Subject to the provisions set forth below in
this Section 6.01, each of the following is an “Event of Default”:

 

(a) the failure to pay interest upon any of the Securities when due and payable,
which continues for 30 days, whether or not prohibited by Article 10 of this
Indenture;

 

(b) the failure to pay principal of the Securities when due, whether or not
prohibited by Article 10 of this Indenture;

 

(c) a default by us in the observance and performance, or breach, of any of our
other covenants or agreements contained in this Indenture which are not remedied
within 30 days after the Company

 

-21-



--------------------------------------------------------------------------------

receives written notice specifying the default (and demanding that such default
be remedied) from the trustee or the holders of at least 25% in principal amount
of the outstanding Securities;

 

(d) the failure to pay at final stated maturity (giving effect to any applicable
grace periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Company or any of its subsidiaries, or the acceleration of
the final stated maturity of any such debt (which acceleration is not rescinded,
annulled or otherwise cured within 20 days of receipt by the Company or such
subsidiary of notice of any such acceleration), if the aggregate principal
amount of such Indebtedness, together with the principal amount of any other
such Indebtedness in default for failure to pay principal at final stated
maturity or which has been accelerated (in each case with respect to which the
20-day period described above has elapsed), aggregates $20.0 million or more at
any time;

 

(e) one or more judgments in an aggregate amount in excess of $20.0 million
shall have been rendered against the Company or any of its subsidiaries and such
judgments remain undischarged, unpaid or unstayed for a period of 60 days after
such judgment or judgments become final and non-appealable and, in the event
such judgment is covered by insurance, an enforcement proceeding has been
commenced by any creditor upon such judgment or decree which is not promptly
stayed

 

(f) failure to provide notice of the occurrence of a change in control as
required by this Indenture, which failure continues for a period of 30 days;

 

(g) the Company or any of its Significant Subsidiaries pursuant to or under or
within the meaning of any Bankruptcy Law:

 

(i) commences a voluntary case or proceeding;

 

(ii) consents to the entry of an order for relief against it in an involuntary
case or proceeding;

 

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property; or

 

(iv) makes a general assignment for the benefit of its creditors;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(i) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case or proceeding;

 

(ii) appoints a Custodian of the Company or any of its Significant Subsidiaries
for all or substantially all of its properties taken as a whole; or

 

(iii) orders the liquidation of the Company or any of its Significant
Subsidiaries.

 

A Default under clause (c) or (d) above is not an Event of Default until the
Trustee notifies the Company, or the Holders of at least 25% in aggregate
Principal Amount of the Securities at the time outstanding notify the Company
and the Trustee, of the Default and the Company does not cure such Default (and
such Default is not waived) within the time specified in clause (c) or (d)
above, as applicable, after actual receipt of such notice. Any such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default.”

 

The Company shall deliver to the Trustee, within 30 days after it becomes aware
of the occurrence thereof, written notice of any event which with the giving of
notice or the lapse of time, or both, would become an Event of Default under
clause (c) or (d) above, its status and what action the Company is taking or
proposes to take with respect thereto.

 

-22-



--------------------------------------------------------------------------------

Section 6.02. Defaults and Remedies. If an Event of Default (other than an Event
of Default specified in Section 6.01(g) or Section 6.01(h)) occurs and is
continuing, the Trustee by notice to the Company, or the Holders of at least 25%
in aggregate Principal Amount of the Securities at the time outstanding by
notice to the Company and the Trustee, may declare the Principal Amount of all
the Securities plus accrued and unpaid interest, if any, and Liquidated Damages,
if any, thereon, through the date of declaration to be immediately due and
payable by notice in writing to the Company and the Trustee specifying the
respective Event of Default and that it is a “notice of acceleration” (the
“Acceleration Notice”), and upon proper delivery of such Acceleration Notice,
the same. If an Event of Default specified in Section 6.01(g) or Section 6.01(h)
occurs and is continuing, the Principal Amount of all the Securities plus
accrued and unpaid interest, if any, and Liquidated Damages, if any, thereon,
shall become and be immediately due and payable without any declaration or other
act on the part of the Trustee;

 

(1) shall become immediately due and payable; or

 

(2) if there are any amounts outstanding under the Credit Agreement, shall
become immediately due and payable upon the first to occur of an acceleration
under the Credit Agreement or 5 business days after receipt by the Company and
the Representative under the Credit Agreement of such Acceleration Notice but
only if such Event of Default is then continuing.

 

The Holders of a majority in Principal Amount of the Securities then outstanding
by notice to the Trustee may rescind an acceleration (other than an Event of
Default specified in Section 6.01(g) or Section 6.01(h)) and its consequences if
(a) all existing Events of Default, other than the nonpayment of the principal
of and accrued and unpaid interest, if any, and Liquidated Damages, if any, on
the Securities which has become due solely by such declaration of acceleration,
have been cured or waived; (b) the Company has paid or deposited with the
Trustee a sum sufficient to pay (i) all overdue interest and Liquidated Damages,
if any, on the Securities, (ii) the principal of any Security which has become
due otherwise then by such declaration of acceleration, and (iii) to the extent
the payment of such interest is lawful, interest on overdue installments of
interest and Liquidated Damages, if any, and overdue principal, which has become
due otherwise than by such declaration of acceleration; (c) the rescission would
not conflict with any judgment or decree of a court of competent jurisdiction;
and (d) all payments due to the Trustee and any predecessor Trustee under
Section 7.07 have been made. No such rescission shall affect any subsequent
Default or impair any right consequent thereon.

 

Section 6.03. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of the
Principal Amount of all the Securities plus all accrued and unpaid interest and
Liquidated Damages, if any, thereon or to enforce the performance of any
provision of the Securities or this Indenture.

 

The Trustee may maintain a proceeding even if the Trustee does not possess any
of the Securities or does not produce any of the Securities in the proceeding. A
delay or omission by the Trustee or any Securityholder in exercising any right
or remedy accruing upon an Event of Default shall not impair the right or remedy
or constitute a waiver of, or acquiescence in, the Event of Default. No remedy
is exclusive of any other remedy. All available remedies are cumulative to the
extent permitted by law.

 

Section 6.04. Waiver of Past Defaults. The Holders of a majority in aggregate
Principal Amount of the Securities at the time outstanding, by notice in writing
to the Trustee (and without notice to any other Securityholder), may waive an
existing Default and its consequences, except (a) an Event of Default described
in Section 6.01(a) or Section 6.01(b), (b) a Default in respect of a provision
that under Section 9.02 cannot be amended without the consent of each
Securityholder affected or (c) a Default which constitutes a failure to convert
any Security in accordance with the terms of Article 11. When a Default is
waived, it is deemed cured, but no such waiver shall extend to any subsequent or
other Default or impair any consequent right. This Section 6.04 shall be in lieu
of Section 316(a)(1)(B) of the TIA and such Section 316(a)(1)(B) is hereby
expressly excluded from this Indenture, as permitted by the TIA.

 

Section 6.05. Control by Majority. The Holders of a majority in aggregate
Principal Amount of the Securities at the time outstanding may direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or of exercising any trust or power conferred on the Trustee. However,
the Trustee may

 

-23-



--------------------------------------------------------------------------------

refuse to follow any direction that conflicts with law or this Indenture or that
the Trustee determines in good faith is unduly prejudicial to the rights of
other Securityholders or would involve the Trustee in personal liability unless
the Trustee is offered indemnity satisfactory to it. This Section 6.05 shall be
in lieu of Section 316(a)(1)(A) of the TIA and such Section 316(a)(1)(A) is
hereby expressly excluded from this Indenture, as permitted by the TIA.

 

Section 6.06. Limitation on Suits. A Securityholder may not pursue any remedy
with respect to this Indenture or the Securities unless:

 

(a) the Holder gives to the Trustee written notice stating that an Event of
Default is continuing;

 

(b) the Holders of at least 25% in aggregate Principal Amount of the Securities
at the time outstanding make a written request to the Trustee to pursue the
remedy;

 

(c) such Holder or Holders offer to the Trustee security or indemnity
satisfactory to the Trustee against any loss, liability or expense;

 

(d) the Trustee does not comply with the request within 60 days after receipt of
such notice, request and offer of security or indemnity; and

 

(e) the Holders of a majority in aggregate Principal Amount of the Securities at
the time outstanding do not give the Trustee a direction inconsistent with the
request during such 60-day period.

 

A Securityholder may not use this Indenture to prejudice the rights of any other
Securityholder or to obtain a preference or priority over any other
Securityholder.

 

Section 6.07. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of
interest installments, Liquidated Damages, if any, the Principal Amount, Change
in Control Purchase Price or interest, if any, due on overdue amounts in respect
of the Securities held by such Holder, on or after the respective due dates
expressed in the Securities, and to convert the Securities in accordance with
Article 11, or to bring suit for the enforcement of any such payment on or after
such respective dates or the right to convert, shall not be impaired or affected
adversely without the consent of such Holder.

 

Section 6.08. Collection Suit by Trustee. If an Event of Default described in
Section 6.01(a) or Section 6.01(b) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount owing with respect to the Securities and the
amounts provided for in Section 7.07.

 

Section 6.09. Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities or the property of the Company or of such
other obligor or their creditors, the Trustee (irrespective of whether interest
installments, Liquidated Damages, if any, the Principal Amount or Change in
Control Purchase Price or interest, if any, due on overdue amounts in respect of
the Securities shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand on the Company for the payment of any such amount) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

 

(a) to file and prove a claim for any accrued and unpaid interest installments,
Liquidated Damages, if any, the whole amount of the Principal Amount, Change in
Control Purchase Price or interest, if any, due on overdue amounts in respect of
the Securities, and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel or any other amounts due the Trustee under
Section 7.07) and of the Holders allowed in such judicial proceeding; and

 

-24-



--------------------------------------------------------------------------------

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

 

Section 6.10. Priorities. If the Trustee collects any money pursuant to this
Article 6, it shall pay out the money in the following order:

 

FIRST: to the Trustee for amounts due under Section 7.07;

 

SECOND: to Securityholders for amounts due and unpaid on the Securities for any
accrued and unpaid interest installments, the Principal Amount, Change in
Control Purchase Price or interest, if any, due on overdue amounts in respect of
the Securities, as the case may be, ratably, without preference or priority of
any kind, according to such amounts due and payable on the Securities; and

 

THIRD: the balance, if any, to the Company.

 

The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section 6.10. At least 15 days before such
record date, the Trustee shall mail to each Securityholder and the Company a
notice that states the record date, the payment date and the amount to be paid.

 

Section 6.11. Undertaking to Pay Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant (other than the Trustee) in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to Section
6.07 or a suit by Holders of more than 10% in aggregate Principal Amount of the
Securities at the time outstanding. This Section 6.11 shall be in lieu of
Section 315(e) of the TIA and such Section 315(e) is hereby expressly excluded
from this Indenture, as permitted by the TIA.

 

Section 6.12. Waiver of Stay, Extension or Usury Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury or other law wherever enacted, now or at
any time hereafter in force, which would prohibit or forgive the Company from
paying all or any portion of any interest installment, Liquidated Damages, if
any, the Principal Amount, Change in Control Purchase Price or interest, if any,
due on overdue amounts in respect of the Securities, as contemplated herein, or
which may affect the covenants or the performance of this Indenture; and the
Company (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

-25-



--------------------------------------------------------------------------------

ARTICLE 7

 

TRUSTEE

 

Section 7.01. Duties of Trustee.

 

(a) If a Default has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture and use the same degree
of care and skill in their exercise as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

 

(b) Except during the continuance of a Default:

 

(i) The Trustee need perform only those duties as are specifically set forth
herein or in the TIA and no duties, covenants, responsibilities or obligations
shall be implied in this Indenture against the Trustee.

 

(ii) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates (including Officers’ Certificates) or opinions
(including Opinions of Counsel) furnished to the Trustee and conforming to the
requirements of this Indenture. However, in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall examine the certificates and opinions to
determine whether or not they conform to the requirements of this Indenture.

 

(c) Notwithstanding anything to the contrary herein, the Trustee may not be
relieved from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i) This paragraph does not limit the effect of Section 7.01(b).

 

(ii) The Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.

 

(iii) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.

 

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or to take or omit to take any action under this
Indenture or take any action at the request or direction of Holders if it shall
have reasonable grounds for believing that repayment of such funds is not
assured to it.

 

(e) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this Section
7.01.

 

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

(g) In the absence of bad faith, negligence or willful misconduct on the part of
the Trustee, the Trustee shall not be responsible for the application of any
money by any Paying Agent other than the Trustee.

 

Section 7.02. Rights of Trustee.

 

Subject to Section 7.01:

 

(a) The Trustee may rely conclusively on any resolution, certificate (including
any Officers’ Certificate), statement, instrument, opinion (including any
Opinion of Counsel), notice, request, direction,

 

-26-



--------------------------------------------------------------------------------

consent, order, bond, debenture, or other paper or document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.

 

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and an Opinion of Counsel, which shall conform to the provisions of
Section 12.04. The Trustee shall not be liable for any action it takes or omits
to take in good faith in reliance on such Officer’s Certificate or Opinion of
Counsel.

 

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.

 

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers.

 

(e) The Trustee may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

 

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture, unless such Holders
shall have offered to the Trustee reasonable security or indemnity satisfactory
to it against the costs, expenses and liabilities which may be incurred therein
or thereby.

 

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Company, to examine the books, records,
and premises of the Company, personally or by agent or attorney at the sole cost
of the Company and shall incur no liability or additional liability of any kind
by any reason of such inquiry or investigation.

 

(h) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

 

(i) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties.

 

(j) Except with respect to Sections 4.01 and 4.03, the Trustee shall have no
duty to inquire as to the performance of the Company with respect to the
covenants contained in Article 4. In addition, the Trustee shall not be deemed
to have knowledge of an Event of Default except (i) any Default or Event of
Default occurring pursuant to Sections 4.01, 6.01(a) or 6.01(b) or (ii) any
Default or Event of Default known to a Responsible Officer.

 

(k) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and to each
agent, custodian and other Person employed to act hereunder.

 

Section 7.03. Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company, its Subsidiaries
or its respective Affiliates with the same rights it would have if it

 

-27-



--------------------------------------------------------------------------------

were not Trustee. Any Agent may do the same with like rights. However, the
Trustee must comply with Sections 7.10 and 7.11.

 

Section 7.04. Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Securities, it shall not be
accountable for the Company’s use of the proceeds from the Securities or any
other money paid to or at the direction of the Company under any provision of
this Indenture, and it shall not be responsible for any statement of the Company
in this Indenture or any document issued in connection with the sale of
Securities or any statement in the Securities other than the Trustee’s
certificate of authentication. The Trustee makes no representations with respect
to the effectiveness or adequacy of this Indenture.

 

Section 7.05. Notice of Default.

 

If a Default occurs and is continuing and is deemed to be known to the Trustee
pursuant to Section 7.02(j), the Trustee shall mail to each Holder notice of the
uncured Default within 30 days after such Default occurs. Except in the case of
a Default in payment of principal of, or interest on, any Note, including an
accelerated payment and the failure to make a payment on a payment date pursuant
to an offer to purchase or a Default in complying with the provisions of Article
5, the Trustee may withhold the notice if and so long as the Board of Directors,
the executive committee, or a committee of directors and/or Responsible
Officers, of the Trustee in good faith determines that withholding the notice is
in the interest of the Holders.

 

Section 7.06. Reports by Trustee to Holders.

 

Within 60 days after each May 15, beginning with May 15, 2006, the Trustee
shall, to the extent that any of the events described in TIA § 313(a) occurred
within the previous twelve months, but not otherwise, mail to each Holder a
brief report dated as of such date that complies with TIA § 313(a). The Trustee
also shall comply with TIA §§ 313(b), 313(c) and 313(d).

 

A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the Commission and each securities exchange, if any,
on which the Securities are listed.

 

The Company shall notify the Trustee if the Securities become listed on any
securities exchange or of any delisting thereof and the Trustee shall comply
with TIA § 313(d).

 

Section 7.07. Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for its
services hereunder. The Trustee’s compensation shall not be limited by any law
on compensation of a trustee of an express trust. The Company shall reimburse
the Trustee upon request for all reasonable disbursements, expenses and advances
(including reasonable fees and expenses of counsel) incurred or made by it in
addition to the compensation for its services, except any such disbursements,
expenses and advances as may be attributable to the Trustee’s negligence, bad
faith or willful misconduct. Such expenses shall include the reasonable fees and
expenses of the Trustee’s agents, counsel, accountants and experts.

 

The Company shall indemnify each of the Trustee or any predecessor Trustee and
its officers, directors, employees and agents for, and hold them harmless
against, any and all loss, damage, claims including taxes (other than taxes
based upon, measured by or determined by the income of the Trustee), liability
or expense incurred by them except for such actions to the extent caused by any
negligence, bad faith or willful misconduct on their part, arising out of or in
connection with the acceptance or administration of this trust including the
reasonable costs and expenses of defending themselves against or investigating
any claim or liability in connection with the exercise or performance of any of
the Trustee’s rights, powers or duties hereunder. The Trustee shall notify the
Company promptly of any claim asserted against the Trustee or any of its agents
for which it may seek indemnity. The Company may, subject to the approval of the
Trustee (which approval shall not be unreasonably withheld), defend the claim
and the Trustee shall cooperate in the defense. The Trustee and its agents
subject to the claim may have separate

 

-28-



--------------------------------------------------------------------------------

counsel and the Company shall pay the reasonable fees and expenses of such
counsel; provided, however, that the Company will not be required to pay such
fees and expenses if, subject to the approval of the Trustee (which approval
shall not be unreasonably withheld), it assumes the Trustee’s defense and there
is no conflict of interest between the Company and the Trustee and its agents
subject to the claim in connection with such defense as reasonably determined by
the Trustee. The Company need not pay for any settlement made without its
written consent. The Company need not reimburse any expense or indemnify against
any loss or liability to the extent incurred by the Trustee through its
negligence, bad faith or willful misconduct.

 

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Securities against all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal and interest on particular Securities.

 

When the Trustee incurs expenses or renders services after a Default specified
in Section 6.01(g) or Section 6.01(h) occurs, such expenses and the compensation
for such services shall be paid to the extent allowed under any Bankruptcy Law.

 

Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 7.07 shall survive the satisfaction and discharge of this
Indenture, the resignation or removal of the Trustee or the appointment of a
successor Trustee.

 

Section 7.08. Replacement of Trustee.

 

The Trustee may resign at any time by so notifying the Company in writing. The
Holders of a majority in principal amount of the outstanding Securities may
remove the Trustee by so notifying the Company and the Trustee and may appoint a
successor Trustee. The Company may remove the Trustee if:

 

(i) the Trustee fails to comply with Section 7.10;

 

(ii) the Trustee is adjudged a bankrupt or an insolvent;

 

(iii) a receiver or other public officer takes charge of the Trustee or its
property; or

 

(iv) the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall notify each Holder of such event and
shall promptly appoint a successor Trustee. Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the
Securities may appoint a successor Trustee to replace the successor Trustee
appointed by the Company.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer, after payment of all sums then owing to the Trustee
pursuant to Section 7.07, all property held by it as Trustee to the successor
Trustee, subject to the Lien provided in Section 7.07, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the outstanding Securities may petition
any court of competent jurisdiction for the appointment of a successor Trustee
at the expense of the Company.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

-29-



--------------------------------------------------------------------------------

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

 

Section 7.09. Successor Trustee by Merger, Etc.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided that such corporation shall be
otherwise qualified and eligible under this Article 7.

 

Section 7.10. Eligibility; Disqualification.

 

This Indenture shall always have a Trustee who satisfies the requirement of TIA
§§ 310(a)(1), 310(a)(2) and 310(a)(5). The Trustee shall have a combined capital
and surplus of at least $150,000,000 as set forth in its most recent published
annual report of condition. The Trustee shall comply with TIA § 310(b);
provided, however, that there shall be excluded from the operation of TIA §
310(b)(1) any indenture or indentures under which other securities, or
certificates of interest or participation in other securities, of the Company
are outstanding, if the requirements for such exclusion set forth in TIA §
310(b)(1) are met. The provisions of TIA § 310 shall apply to the Company and
any other obligor of the Securities.

 

Section 7.11. Preferential Collection of Claims Against the Company.

 

The Trustee, in its capacity as Trustee hereunder, shall comply with TIA §
311(a), excluding any creditor relationship listed in TIA § 311(b). A Trustee
who has resigned or been removed shall be subject to TIA § 311(a) to the extent
indicated.

 

Section 7.12. Co-trustees, Separate Trustee, Collateral Agent.

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any of the Collateral may at the time be located, the
Company and the Trustee shall have power to appoint, and, upon the written
request of the Trustee or of the Holders of at least 25% of the outstanding
principal amount of the Notes, the Company shall for such purpose join with the
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Trustee either to act as co-trustee, jointly with the Trustee, or to act as
separate trustee or collateral agent of any such property, in either case with
such powers as may be provided in the instrument of appointment, and to vest in
such Person or Persons in the capacity aforesaid, any property, title, right or
power deemed necessary or desirable, subject to the other provisions of this
Section. If the Company does not join in such appointment within 15 days after
the receipt by it of a request so to do, or in case an Event of Default has
occurred and is continuing, the Trustee alone shall have power to make such
appointment.

 

Should any written instrument from the Company be required by any co-trustee or
separate trustee or separate collateral agent so appointed for more fully
confirming to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Company.

 

Any co-trustee, separate trustee or separate collateral agent shall be subject
to the provisions of the Intercreditor Agreement as if it were the Trustee
thereunder (and the Trustee shall continue to be so subject).

 

Every co-trustee or separate trustee or separate collateral agent shall, to the
extent permitted by law, but to such extent only, be appointed subject to the
following terms, namely:

 

(a) The Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely, by the Trustee.

 

-30-



--------------------------------------------------------------------------------

(b) The rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed by the Trustee or by the
Trustee and such co-trustee or separate trustee jointly, or by the Trustee and
such separate collateral agent or collateral agent jointly as shall be provided
in the instrument appointing such co-trustee or separate trustee or collateral
agent, except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee.

 

(c) The Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Company evidenced by a Board Resolution, may accept the
resignation of or remove any co-trustee or separate trustee appointed under this
Section, and, in case an Event of Default has occurred and is continuing, the
Trustee shall have power to accept the resignation of, or remove, any such
co-trustee, separate trustee or separate collateral agent without the
concurrence of the Company. Upon the written request of the Trustee, the Company
shall join with the Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee, separate trustee or separate collateral
agent so resigned or removed may be appointed in the manner provided in this
Section 7.12.

 

(d) No co-trustee, separate trustee or separate collateral agent hereunder shall
be personally liable by reason of any act or omission of the Trustee, or any
other such trustee hereunder.

 

(e) Any act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee, separate trustee or separate collateral
agent, as the case may be.

 

ARTICLE 8

 

DISCHARGE OF INDENTURE

 

Section 8.01. Discharge of Liability on Securities. When (i) the Company
delivers to the Trustee all outstanding Securities (other than Securities
replaced pursuant to Section 2.08) for cancellation or (ii) all outstanding
Securities have become due and payable and the Company deposits with the Trustee
cash sufficient to pay all amounts due and owing on all outstanding Securities
(other than Securities replaced pursuant to Section 2.08), and if in either case
the Company pays all other sums payable hereunder by the Company, then this
Indenture shall, subject to Section 7.07, cease to be of further effect. The
Trustee shall join in the execution of a document prepared by the Company
acknowledging satisfaction and discharge of this Indenture on demand at the cost
and expense of the Company and accompanied by an Officers’ Certificate and
Opinion of Counsel.

 

Section 8.02. Repayment to the Company. The Trustee and the Paying Agent shall
return to the Company upon written request any money held by them for the
payment of any amount with respect to the Securities that remains unclaimed for
two years, subject to applicable unclaimed property law. After return to the
Company, as applicable, Holders entitled to the money must look to the Company
for payment as general creditors unless an applicable abandoned property law
designates another person and the Trustee and the Paying Agent shall have no
further liability to the Securityholders with respect to such money or
securities for that period commencing after the return thereof.

 

ARTICLE 9

 

AMENDMENTS

 

Section 9.01. Without Consent of Holders. The Company and the Trustee may amend
or supplement this Indenture or the Securities without notice to or consent of
any Securityholder:

 

(a) to comply with Article 5, Section 11.01 or Section 11.13;

 

-31-



--------------------------------------------------------------------------------

(b) to cure any ambiguity, omission, mistake, defect or inconsistency;

 

(c) to make provisions with respect to the conversion right of the Holders
pursuant to the requirements of Section 11.01 or Section 11.13;

 

(d) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities;

 

(e) to make any change that does not adversely affect the rights of any Holder
of the Securities;

 

(f) to comply with the provisions of the TIA, or with any requirement of the SEC
arising as a result of the qualification of this Indenture under the TIA; and

 

(g) to conform the Indenture to the “Description of Notes” set forth in the
Offering Memorandum.

 

Section 9.02. With Consent of Holders. The Company and the Trustee may amend or
supplement this Indenture or the Securities without notice to any Securityholder
but with the written consent of the Holders of a majority in aggregate Principal
Amount of the Securities then outstanding. The Holders of a majority in
aggregate Principal Amount of the Securities then outstanding may waive
compliance by the Company with restrictive provisions of this Indenture other
than as set forth in this Section 9.02 below, and waive any past Default under
this Indenture and its consequences, except a Default in the payment of the
principal of or interest on any Security or in respect of a provision which
under this Indenture cannot be modified or amended without the consent of the
Holder of each outstanding Security affected.

 

Subject to Section 9.04, without the written consent of each Securityholder
affected, however, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:

 

(a) change the Stated Maturity of the principal of, or any payment date of any
installment of interest or Liquidated Damages, if any, on, any Security;

 

(b) reduce the principal amount of, or the rate of interest or Liquidated
Damages, if any, on, any Security, whether upon acceleration, redemption or
otherwise, or alter the manner of calculation of interest or Liquidated Damages,
if any, or the rate of accrual thereof on any Security;

 

(c) change the currency for payment of principal of, or interest or Liquidated
Damages, if any, on any Security;

 

(d) impair the right to institute suit for the enforcement of any payment of
principal of, or interest or Liquidated Damages, if any, on, any Security when
due;

 

(e) adversely affect the conversion rights provided in Article 11;

 

(f) modify the provisions of this Indenture requiring the Company to make an
offer to repurchase Securities on upon a Change in Control in a manner adverse
to the Holders of the Securities;

 

(g) modify the subordination provisions of Article 10 in a manner adverse to the
Holders of the Securities;

 

(h) reduce the percentage of principal amount of the outstanding Securities
necessary to modify or amend this Indenture or to consent to any waiver provided
for in this Indenture;

 

(i) waive a Default in the payment of the principal amount of, or interest or
Liquidated Damages, if any, on, any Security (except as provided in Section
6.02); or

 

-32-



--------------------------------------------------------------------------------

(j) make any changes in Section 6.04, Section 6.07 or this paragraph.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

After an amendment under this Section 9.02 becomes effective, the Company shall
mail to each Holder a notice briefly describing the amendment. Failure to mail
the notice or a defect in the notice shall not affect the validity of the
amendment.

 

Section 9.03. Compliance with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall comply with the TIA.

 

Section 9.04. Revocation and Effect of Consents. Until an amendment, waiver or
other action by Holders becomes effective, a consent thereto by a Holder of a
Security hereunder is a continuing consent by the Holder and every subsequent
Holder of that Security or portion of the Security that evidences the same
obligation as the consenting Holder’s Security, even if notation of the consent,
waiver or action is not made on the Security. However, any such Holder or
subsequent Holder may revoke the consent, waiver or action as to such Holder’s
Security or portion of the Security if the Trustee receives the notice of
revocation before the date the amendment, waiver or action becomes effective.
After an amendment, waiver or action becomes effective, it shall bind every
Securityholder.

 

Section 9.05. Notation on or Exchange of Securities. Securities authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article 9 may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Securities so modified as to
conform, in the opinion of the Trustee and the Board of Directors of the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities.

 

Section 9.06. Trustee to Sign Supplemental Indentures. The Trustee shall sign
any supplemental indenture authorized pursuant to this Article 9 if the
amendment contained therein does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If it does, the Trustee may, but need
not, sign such supplemental indenture. In signing such supplemental indenture
the Trustee shall receive, and (subject to the provisions of Section 7.01) shall
be fully protected in relying upon, an Officers’ Certificate and an Opinion of
Counsel stating that such amendment is authorized or permitted by this
Indenture.

 

Section 9.07. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 9, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes, and every Holder of Securities theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.

 

ARTICLE 10

 

SUBORDINATION

 

Section 10.01. Agreement of Subordination. The Company covenants and agrees, and
each Holder of Securities issued hereunder by its acceptance thereof likewise
covenants and agrees, that all Securities shall be issued subject to the
provisions of this Article 10; and each Person holding any Security, whether
upon original issue or upon transfer, assignment or exchange thereof, accepts
and agrees to be bound by such provisions.

 

The payment of the principal of, premium, if any, and interest (including
Liquidated Damages, if any) on all Securities (including, but not limited to,
the Change in Control Purchase Price with respect to the Securities subject to
purchase in accordance with Article 3 as provided in this Indenture) issued
hereunder shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full in

 

-33-



--------------------------------------------------------------------------------

cash of all Senior Indebtedness (including the Credit Agreement), whether
outstanding at the date of this Indenture or thereafter incurred.

 

No provision of this Article 10 shall prevent the occurrence of any default or
Event of Default hereunder.

 

Section 10.02. Payments to Holders. No payment shall be made with respect to the
principal of, or premium, if any, or interest (including Liquidated Damages, if
any) on the Securities (including, but not limited to, Change in Control
Purchase Price with respect to the Securities subject to purchase in accordance
with Article 3 as provided in this Indenture), except payments and distributions
made by the Trustee as permitted by the first or second paragraph of Section
10.05, if:

 

(i) a default in the payment of principal, premium, interest, other obligations
due on any Senior Indebtedness occurs and is continuing (or, in the case of
Senior Indebtedness for which there is a period of grace, in the event of such a
default that continues beyond the period of grace, if any, specified in the
instrument or lease evidencing such Senior Indebtedness), unless and until such
default shall have been cured or waived or shall have ceased to exist; or

 

(ii) a default, other than a payment default, on a Designated Senior
Indebtedness occurs and is continuing that then permits holders of such
Designated Senior Indebtedness to accelerate its maturity and the Trustee
receives a notice of the default (a “Payment Blockage Notice”) from a
Representative of Designated Senior Indebtedness.

 

Subject to the provisions of Section 10.05, if the Trustee receives any Payment
Blockage Notice pursuant to clause (ii) above, no subsequent Payment Blockage
Notice shall be effective for purposes of this Section unless and until at least
360 days shall have elapsed since the initial effectiveness of the immediately
prior Payment Blockage Notice. No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice to the Trustee
shall be, or be made, the basis for a subsequent Payment Blockage Notice unless
such default shall have been cured or waived for a period of not less than 90
consecutive days (it being acknowledged that any subsequent action, or any
breach of any financial covenants for a period commencing after the date of
delivery of such initial Payment Blockage Notice that in either case would give
rise to a Default pursuant to any provisions under which a Default previously
existed or was continuing shall constitute a new Default for this purpose).

 

The Company may and shall resume payments on and distributions in respect of the
Securities upon:

 

(a) in the case of a default referred to in clause (i) above, the date upon
which the default is cured or waived or ceases to exist, or

 

(b) in the case of a default referred to in clause (ii) above, the earlier of
(x) the date on which such default is cured or waived (so long as no other
default exists), (y) 180 days pass after the date on which the applicable
Payment Blockage Notice is received or (z) The date on which the Trustee
receives notice from the Representative for such Designated Senior Indebtedness
rescinding the payment blockage notice, unless the maturity of any Designated
Senior Indebtedness has been accelerated.

 

Upon any payment by the Company, or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company
(whether voluntary or involuntary) or in bankruptcy, insolvency, receivership or
similar proceedings, all amounts due or to become due upon all Senior
Indebtedness shall first be paid in full in cash, or other payments satisfactory
to the holders of Senior Indebtedness before any payment is made on account of
the principal of, premium, if any, or interest (including Liquidated Damages, if
any) on the Securities (except payments made pursuant to Article 8 from monies
deposited with the Trustee pursuant thereto prior to commencement of proceedings
for such dissolution, winding-up, liquidation or reorganization); and upon any
such dissolution or winding-up or liquidation or reorganization of the Company
or bankruptcy, insolvency, receivership or other proceeding, any payment by the
Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Holders of the Securities
or the Trustee would be entitled, except for the provision of this Article 10,
shall (except as aforesaid) be paid by the Company or by any receiver, trustee
in bankruptcy,

 

-34-



--------------------------------------------------------------------------------

liquidating trustee, agent or other Person making such payment or distribution,
or by the Holders of the Securities or by the Trustee under this Indenture if
received by them or it, directly to the holders of Senior Indebtedness (pro rata
to such holders on the basis of the respective amounts of Senior Indebtedness
held by such holders, or as otherwise required by law or a court order) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay all Senior Indebtedness in full in cash, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness, before any payment or distribution is made to the Holders of the
Securities or to the Trustee.

 

For purposes of this Article 10, the words, “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article 10 with respect to
the Securities to the payment of all Senior Indebtedness which may at the time
be outstanding; provided that (i) the Senior Indebtedness is assumed by the new
corporation, if any, resulting from any reorganization or readjustment, and (ii)
the rights of the holders of Senior Indebtedness (other than leases which are
not assumed by the Company or the new corporation, as the case may be) are not,
without the consent of such holders, altered by such reorganization or
readjustment. The consolidation of the Company with, or the merger of the
Company into, another corporation or the liquidation or dissolution of the
Company following the conveyance, transfer or lease of its property as an
entirety, or substantially as an entirety, to another corporation upon the terms
and conditions provided for in Article 5 shall not be deemed a dissolution,
winding-up, liquidation or reorganization for the purposes of this Section 10.02
if such other corporation shall, as a part of such consolidation, merger,
conveyance, transfer or lease, comply with the conditions stated in Article 5.

 

In the event of the acceleration of the Securities because of an Event of
Default, no payment or distribution shall be made to the Trustee or any Holder
of Securities in respect of the principal of, premium, if any, or interest
(including Liquidated Damages, if any) on the Securities by the Company
(including, but not limited to, the Change in Control Purchase Price with
respect to the Securities subject to purchase in accordance with Article 3 as
provided in this Indenture), except payments and distributions made by the
Trustee as permitted by Section 10.05, until all Senior Indebtedness has been
paid in full in cash or other payment satisfactory to the holders of Senior
Indebtedness or such acceleration is rescinded in accordance with the terms of
this Indenture. If payment of the Securities is accelerated because of an Event
of Default, the Company shall promptly notify holders of Senior Indebtedness of
such acceleration.

 

In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by the Trustee or the
Holders of the Securities before all Senior Indebtedness is paid in full, in
cash or other payment satisfactory to the holders of Senior Indebtedness, or
provision is made for such payment thereof in accordance with its terms in cash
or other payment satisfactory to the holders of Senior Indebtedness, such
payment or distribution shall be held in trust for the benefit of and shall be
paid over or delivered to the holders of Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, as calculated by
the Company, for application to the payment of all Senior Indebtedness remaining
unpaid to the extent necessary to pay all Senior Indebtedness in full, in cash
or other payment satisfactory to the holders of Senior Indebtedness, after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

 

Nothing in this Article 10 shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.10 or Section 7.07. This Section 10.02 shall be
subject to the further provisions of Section 10.05.

 

Section 10.03. Subrogation of Securities. Subject to the payment in full, in
cash or other payment satisfactory to the holders of Senior Indebtedness, of all
Senior Indebtedness, the rights of the Holders of the Securities shall be
subrogated to the extent of the payments or distributions made to the holders of
such Senior Indebtedness pursuant to the provisions of this Article 10 (equally
and ratably with the holders of all indebtedness of the Company which by its
express terms is subordinated to other indebtedness of the Company to
substantially the same extent as the Securities are subordinated and is entitled
to like rights of subrogation) to the rights of the holders of Senior

 

-35-



--------------------------------------------------------------------------------

Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to the Senior Indebtedness until the
principal, premium, if any, and interest (including Liquidated Damages, if any)
on the Securities shall be paid in full in cash or other payment satisfactory to
the holders of Senior Indebtedness; and, for the purposes of such subrogation,
no payments or distributions to the holders of the Senior Indebtedness of any
cash, property or securities to which the Holders of the Securities or the
Trustee would be entitled except for the provisions of this Article 10, and no
payment over pursuant to the provisions of this Article 10, to or for the
benefit of the holders of Senior Indebtedness by Holders of the Securities or
the Trustee, shall, as between the Company, its creditors other than holders of
Senior Indebtedness, and the Holders of the Securities, be deemed to be a
payment by the Company to or on account of the Senior Indebtedness; and no
payments or distributions of cash, property or securities to or for the benefit
of the Holders of the Securities pursuant to the subrogation provisions of this
Article 10, which would otherwise have been paid to the holders of Senior
Indebtedness shall be deemed to be a payment by the Company to or for the
account of the Securities. It is understood that the provisions of this Article
10 are and are intended solely for the purposes of defining the relative rights
of the Holders of the Securities, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.

 

Nothing contained in this Article 10 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Indebtedness, and the Holders of the
Securities, the obligation of the Company, which is absolute and unconditional,
to pay to the Holders of the Securities the principal of (and premium, if any)
and interest on the Securities as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of the Securities and creditors of the Company other than
the holders of the Senior Indebtedness, nor shall anything herein or therein
prevent the Trustee or the Holder of any Security from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article 10 of the holders of Senior
Indebtedness in respect of cash, property or securities of the Company received
upon the exercise of any such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article 10, the Trustee, subject to the provisions of Section 7.01, and the
Holders of the Securities shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution, delivered to the
Trustee or to the Holders of the Securities, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon and all other facts pertinent thereto or to this Article 10.

 

Section 10.04. Authorization to Effect Subordination. Each Holder of a Security
by the Holder’s acceptance thereof authorizes and directs the Trustee on the
Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 10 and appoints the
Trustee to act as the Holder’s attorney-in-fact for any and all such purposes.
If the Trustee does not file a proper proof of claim or proof of debt in the
form required in any proceeding referred to in Section 10.03 hereof at least 30
days before the expiration of the time to file such claim, the holders of any
Senior Indebtedness or their representatives are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.

 

Section 10.05. Notice to Trustee. The Company shall give prompt written notice
in the form of an Officers’ Certificate to a Responsible Officer of the Trustee
and to any Paying Agent of any fact known to the Company which would prohibit
the making of any payment of monies to or by the Trustee or any Paying Agent in
respect of the Securities pursuant to the provisions of this Article 10.
Notwithstanding the provisions of this Article 10 or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts which would prohibit the making of any payment of monies to or by the
Trustee in respect of the Securities pursuant to the provisions of this Article
10, unless and until a Responsible Officer of the Trustee shall have received
written notice thereof at the Corporate Trust Office from the Company (in the
form of an Officers’ Certificate) or a Representative or a holder or holders of
Senior Indebtedness or from any trustee thereof; and before the receipt of any
such written notice, the Trustee, subject to the provisions of Section 7.01,
shall be entitled in all respects to assume that no such facts exist; provided
that if on a date not less than one Business Day prior to the date upon which by
the terms hereof any such monies may become payable for any purpose (including,
without limitation, the payment of

 

-36-



--------------------------------------------------------------------------------

the principal of, or premium, if any, or interest on any Security) the Trustee
shall not have received, with respect to such monies, the notice provided for in
this Section 10.05, then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
monies and to apply the same to the purpose for which they were received, and
shall not be affected by any notice to the contrary which may be received by it
on or after such prior date. Notwithstanding anything in this Article 10 to the
contrary, nothing shall prevent any payment by the Trustee to the Holders of
monies deposited with it pursuant to Article 8, and any such payment shall not
be subject to the provisions of Article 10.

 

The Trustee, subject to the provisions of Section 7.01, shall be entitled to
rely on the delivery to it of a written notice by a Representative or a person
representing himself to be a holder of Senior Indebtedness (or a trustee on
behalf of such holder) to establish that such notice has been given by a
Representative or a holder of Senior Indebtedness or a trustee on behalf of any
such holder or holders. In the event that the Trustee determines in good faith
that further evidence is required with respect to the right of any person as a
holder of Senior Indebtedness to participate in any payment or distribution
pursuant to this Article 10, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article 10, and if such
evidence is not furnished the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

 

Section 10.06. Trustee’s Relation to Senior Indebtedness. The Trustee in its
individual capacity shall be entitled to all the rights set forth in this
Article 10 in respect of any Senior Indebtedness at any time held by it, to the
same extent as any other holder of Senior Indebtedness, and nothing in Section
9.03 or elsewhere in this Indenture shall deprive the Trustee of any of its
rights as such holder.

 

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article 10, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness and, subject to the
provisions of Section 7.01, the Trustee shall not be liable to any holder of
Senior Indebtedness if it shall pay over or deliver to Holders of Securities,
the Company or any other person money or assets to which any holder of Senior
Indebtedness shall be entitled by virtue of this Article 10 or otherwise.

 

Section 10.07. No Impairment of Subordination. No right of any present or future
holder of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Company with the terms,
provisions and covenants of this Indenture, regardless of any knowledge thereof
which any such holder may have or otherwise be charged with.

 

Section 10.08. Certain Conversions Deemed Payment. For the purposes of this
Article 10 only, (1) the issuance and delivery of junior securities upon
conversion of Securities in accordance with Article 11 shall not be deemed to
constitute a payment or distribution on account of the principal of (or premium,
if any) or interest on Securities or on account of the purchase or other
acquisition of Securities, and (2) the payment, issuance or delivery of cash
(except in satisfaction of fractional shares pursuant to Section 11.06),
property or securities (other than junior securities) upon conversion of a
Security shall be deemed to constitute payment on account of the principal of
such Security. For the purposes of this Section 10.08, the term “junior
securities” means (a) shares of any stock of any class of the Company, or (b)
securities of the Company which are subordinated in right of payment to all
Senior Indebtedness which may be outstanding at the time of issuance or delivery
of such securities to substantially the same extent as, or to a greater extent
than, the Securities are so subordinated as provided in this Article. Nothing
contained in this Article 10 or elsewhere in this Indenture or in the Securities
is intended to or shall impair, as among the Company, its creditors other than
holders of Senior Indebtedness and the Holders, the right, which is absolute and
unconditional, of the Holder of any Security to convert such Security in
accordance with Article 11.

 

Section 10.09. Article Applicable to Paying Agents. If at any time any Paying
Agent other than the Trustee shall have been appointed by the Company and be
then acting hereunder, the term “Trustee” as used in this Article 10 shall
(unless the context otherwise requires) be construed as extending to and
including such Paying

 

-37-



--------------------------------------------------------------------------------

Agent within its meaning as fully for all intents and purposes as if such Paying
Agent were named in this Article 10 in addition to or in place of the Trustee;
provided, however, that the first paragraph of Section 10.05 shall not apply to
the Company or any Affiliate of the Company if it or such Affiliate acts as
Paying Agent.

 

Section 10.10. Senior Indebtedness Entitled to Rely. The holders of Senior
Indebtedness (including, without limitation, Designated Senior Indebtedness)
shall have the right to rely upon this Article 10, and no amendment or
modification of the provisions contained herein shall diminish the rights of
such holders unless such holders shall have agreed in writing thereto.

 

ARTICLE 11

 

CONVERSIONS

 

Section 11.01. Conversion Privilege.

 

(a) A Holder of a Security may at any time prior to the close of business on the
date of Stated Maturity convert any outstanding Securities that is an integral
multiple of $1,000 into fully paid and nonassessable shares of Common Stock of
the Company (together with those rights specified in Section 11.07(c)) at the
Conversion Price, determined as hereinafter provided, in effect at the time of
conversion. Such conversion right shall commence on the Issue Date of the
Securities and expire at the close of business on the date of the Stated
Maturity, subject, in the case of conversion of any Global Security, to any
Applicable Procedures.

 

The initial Conversion Price is set forth in paragraph 6 of the Security and is
subject to adjustment as provided in this Article 11. Provisions of this
Indenture that apply to conversion of all of a Security also apply to conversion
of a portion of a Security. A Holder of Securities is not entitled to any rights
of a holder of Common Stock until such Holder has converted its Securities into
Common Stock and, upon such conversion, only to the extent such Securities are
deemed to have been converted into Common Stock pursuant to this Article 11.

 

(b) If and only to the extent a Holder timely elects to convert Securities in
connection with clauses (1), (2) or (3) of the definition of a Change in Control
and 10% or more of the fair market value (as determined by the Board of
Directors of the Company, whose determination shall be conclusive evidence of
such fair market value) of the consideration for the shares of Common Stock
consists of (i) cash (excluding cash paid for fractional shares), (ii) other
property, or (iii) securities that are not traded or scheduled to be traded
immediately following such transaction on a U. S. national securities exchange
or the Nasdaq National Market, then except as set forth in Section 11.01(c),
such holder will be entitled to receive, in addition to a number of shares of
Common Stock equal to the Conversion Rate per $1,000 principal amount of
Securities, an additional number of shares of Common Stock (the “Additional
Shares”) as described below, subject to the Company’s conversion settlement
election as described in Section 11.03. No Additional Shares shall be issuable
under this Section 11.01(c) unless the Holder elects to convert the Securities
in connection with such Change in Control transaction. Notwithstanding this
Section 11.01(c), if the Company elects to adjust the Conversion Rate pursuant
to Section 11.01(d), the provisions of Section 11.01(d) will apply in lieu of
the provisions of this Section 11.01(c).

 

The number of Additional Shares issuable in connection with the conversion of
Securities as described in the immediately preceding paragraph will be
determined by reference to the table attached as Schedule I hereto, based on the
effective date of such Change in Control transaction and the Share Price paid in
connection with such transaction; provided that if the Share Price is between
two Share Price amounts in the table or such effective date is between two
effective dates in the table, the number of Additional Shares will be determined
by the Company by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Share Price amounts and the two
effective dates, as applicable, based on a 365-day year. If holders of Common
Stock of the Company receive only cash in the Change in Control, the Share Price
shall be the cash amount per share. Otherwise the Share Price shall be the
average of the closing sale prices of the Common Stock of the Company on the
five trading days prior to but not including the effective date of the Change in
Control. The “effective date” with respect to a Change in Control transaction
means the date that a Change in Control becomes effective.

 

-38-



--------------------------------------------------------------------------------

The Share Prices set forth in the first row of each table in Schedule I hereto
will be adjusted as of any date on which the Conversion Price of the Securities
is adjusted pursuant to Section 11.07. The adjusted Share Prices will equal the
price per share of Common Stock applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Price
immediately prior to the adjustment giving rise to the adjustment and the
denominator of which is the Conversion Price as so adjusted. The number of
Additional Shares will be adjusted in the same manner as the Conversion Price as
set forth in Section 11.07.

 

The maximum amount of additional shares payable is 12.6542 per $1,000 principal
amount of Securities. Notwithstanding the foregoing, in no event will the total
number of shares of Common Stock issuable upon conversion exceed approximately
70.2247 per $1,000 principal amount of Securities, subject to adjustments in the
same manner as the Conversion Price as set forth under Section 11.07.

 

(c) Notwithstanding the provisions of Section 11.01(b), in the case of a Public
Acquirer Change in Control, the Company may, in lieu of increasing the
Conversion Rate by Additional Shares as described in Section 11.01(b), elect to
adjust the Conversion Rate and the related Conversion Obligation such that from
and after the effective date of such Public Acquirer Change in Control, Holders
of Securities will be entitled to convert their Securities into a number of
shares of Public Acquirer Common Stock that have been registered, or the resale
of which will be registered under the Securities Act by adjusting the Conversion
Rate in effect immediately before the Public Acquirer Change in Control by a
fraction:

 

(i) the numerator of which will be (A) in the case of a consolidation, merger or
binding share exchange, pursuant to which the Common Stock is converted into,
exchanged for or constitutes solely the right to receive cash, securities or
other property, the average value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable per share of Common Stock
or (B) in the case of any other Public Acquirer Change in Control, the average
of the Closing Price of the Common Stock for the five consecutive Trading Days
prior to but excluding the effective date of such Public Acquirer Change in
Control, and

 

(ii) the denominator of which will be the average of the Closing Prices of the
Public Acquirer Common Stock for the five consecutive Trading Days commencing on
the Trading Day next succeeding the effective date of such Public Acquirer
Change in Control.

 

“Public Acquirer Change in Control” means an event constituting a Change in
Control that would otherwise obligate the Company to increase the Conversion
Rate as described in Section 11.01(b) and the acquirer (or any entity that is a
directly or indirectly wholly-owned subsidiary of the acquirer) has a class of
common stock traded on a U.S. national securities exchange or quoted on the
Nasdaq National Market or which will be so traded or quoted when issued or
exchanged in connection with such Change in Control (the “Public Acquirer Common
Stock”). The registered shares of Public Acquirer Common Stock, or the shares of
Public Acquirer Common Stock registered for resale, as the case may be, shall be
listed, or approved for listing, subject only to official notice of issuance, on
a national securities exchange on the Nasdaq National Market.

 

Upon a Public Acquirer Change in Control, if the Company so elects, Holders may
convert their Securities at the adjusted Conversion Rate described in the second
preceding paragraph but will not be entitled to the increased Conversion Rate
described in Section 11.01(b). The Company shall notify holders of its election
in its notice to Holders of the Change in Control given pursuant to Section
3.01(b) above. Holders may convert their Securities upon a Public Acquirer
Change in Control during the period specified herein.

 

If the Company elects to adjust the Conversion Rate and the related Conversion
Obligation as described in this Section 11.01(c), the Company, or the acquiring
or surviving Person, as the case may be, shall execute with the Trustee a
supplemental indenture (which shall comply with the TIA as in force at the date
of execution of such supplemental indenture) providing for such adjustment to
the Conversion Rate and the Conversion Obligation. Such supplemental indenture
shall provide for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 11. The Company
shall cause notice of the execution of such supplemental indenture to be mailed
to each Securityholder, at its address appearing on the Security Register
provided for in

 

-39-



--------------------------------------------------------------------------------

Section 2.04(a) of this Indenture, within 20 days after execution thereof.
Failure to deliver such notice shall not affect the legality or validity of such
supplemental indenture.

 

Section 11.02. Conversion Procedure. To convert a Security, a Holder must
satisfy the requirements in paragraph 8 of the Securities and (i) complete and
manually sign the conversion notice on the back of the Security and deliver such
notice to the Conversion Agent, (ii) surrender the Security to the Conversion
Agent, (iii) furnish appropriate endorsements and transfer documents if required
by the Registrar or the Conversion Agent, (iv) pay any transfer or other tax, if
required by Section 11.04 and (v) if the Security is held in book-entry form,
complete and deliver to the Depositary appropriate instructions pursuant to the
Depositary’s book-entry conversion programs. The date on which the Holder
satisfies all of the foregoing requirements is the “Conversion Date.”

 

As promptly as practicable after satisfaction of the requirements for conversion
set forth in this Article 11, but no later than five Trading Days after the
Conversion Date, subject to Section 11.03 and subject to compliance with any
restrictions on transfer if shares issuable on conversion are to be issued in a
name other than that of the Securityholder (as if such transfer were a transfer
of the Security or Securities (or portion thereof) so converted), the Company
shall issue and shall deliver through the Conversion Agent to such Holder at the
office or agency maintained by the Company for such purpose pursuant to Section
4.05, a certificate or certificates for the number of full shares of Common
Stock issuable upon the conversion of such Security or portion thereof as
determined by the Company in accordance with the provisions of this Article 11,
or if the Common Stock is eligible for transfer through DTC, the Company shall
make a book-entry transfer of such number of shares of Common Stock through DTC,
and a check or cash in respect of any fractional interest arising upon such
conversion, calculated by the Company as provided in Section 11.03.

 

The person in whose name the certificate is registered shall be deemed to be a
stockholder of record on the Conversion Date; provided, however, that no
surrender of a Security on any date when the stock transfer books of the Company
shall be closed shall be effective to constitute the person or persons entitled
to receive the shares of Common Stock upon such conversion as the record holder
or holders of such shares of Common Stock on such date, but such surrender shall
be effective to constitute the person or persons entitled to receive such shares
of Common Stock as the record holder or holders thereof for all purposes at the
close of business on the next succeeding day on which such stock transfer books
are open; provided, further, that such conversion shall be at the Conversion
Price in effect on the date that such Security shall have been surrendered for
conversion, as if the stock transfer books of the Company had not been closed.
Upon conversion of a Security, such person shall no longer be a Holder of such
Security.

 

No payment or adjustment will be made for accrued interest, if any, or
Liquidated Damages, if any, on a converted Security or for dividends or
distributions on shares of Common Stock issued upon conversion of a Security
(provided that the shares of Common Stock received upon conversion of Securities
shall continue to accrue Liquidated Damages, as applicable, in accordance with
the Registration Rights Agreement and shall be entitled to receive, at the next
interest payment date, any accrued and unpaid Liquidated Damages with respect to
the converted Securities), but if any Holder surrenders a Security for
conversion between the record date for the payment of an installment of interest
and the next interest payment date, then, notwithstanding such conversion, the
interest or Liquidated Damages, if any, payable on such interest payment date
shall be paid to the Holder of such Security on such record date. In such event,
such Security, when surrendered for conversion, must be accompanied by delivery
of a check payable to the Conversion Agent in an amount equal to the interest or
Liquidated Damages, if any, payable on such interest payment date on the portion
so converted. If such payment does not accompany such Security, the Security
shall not be converted; provided, however, that no such check shall be required
if such Security is surrendered for conversion on the interest payment date. If
the Company defaults in the payment of interest or Liquidated Damages, if any,
payable on such interest payment date, the Conversion Agent shall repay such
funds to the Holder.

 

Upon surrender of a Security that is converted in part, the Company shall
execute, and the Trustee shall authenticate and deliver to the Holder, a new
Security equal in principal amount to the unconverted portion of the Security
surrendered.

 

-40-



--------------------------------------------------------------------------------

Section 11.03. Payment upon Conversion; Cash Payments in Lieu of Fractional
Shares.

 

(a) In the event that the Company receives notice of conversion on or prior to
Stated Maturity the following procedures will apply: the Holder will not receive
any cash payment representing accrued and unpaid interest upon conversion of a
Security and the Company will not adjust the conversion rate to account for the
accrued and unpaid interest.

 

(b) No fractional Common Shares or scrip certificates representing fractional
shares shall be issued upon conversion of Securities. If more than one Security
shall be surrendered for conversion at one time by the same holder, the number
of full shares that shall be issuable upon conversion shall be computed on the
basis of the aggregate principal amount of the Securities (or specified portions
thereof to the extent permitted hereby) so surrendered. If any fractional share
of stock would be issuable upon the conversion of any Security or Securities,
the Company shall make an adjustment and payment therefor in cash to the holder
of Securities at the Closing Price of the Common Stock on the last Trading Day
immediately preceding the day on which the Securities (or specified portions
thereof) are deemed to have been converted or, the Applicable Share Price if the
Company elects to satisfy all or any portion of its Conversion Obligation in
cash.

 

Section 11.04. Adjustments Below Par Value. Before taking any action which would
cause an adjustment decreasing the Conversion Price so that the shares of Common
Stock issuable upon conversion of the Securities would be issued for less than
the par value of such Common Stock, the Company will take all corporate action
which may be necessary in order that the Company may validly and legally issue
fully paid and nonassessable shares of such Common Stock at such adjusted
Conversion Price.

 

Section 11.05. Taxes on Conversion. If a Holder converts a Security, the Company
shall pay any documentary, stamp or similar issue or transfer tax due on the
issue of shares of Common Stock upon such conversion. However, the Holder shall
pay any such tax which is due because the Holder requests the shares to be
issued in a name other than the Holder’s name. The Conversion Agent may refuse
to deliver the certificates representing the Common Stock being issued in a name
other than the Holder’s name until the Conversion Agent receives a sum
sufficient to pay any tax which will be due because the shares are to be issued
in a name other than the Holder’s name. Nothing herein shall preclude any tax
withholding required by law or regulations.

 

Section 11.06. Company to Provide Stock. The Company shall, prior to issuance of
any Securities hereunder, and from time to time as may be necessary, reserve,
out of its authorized but unissued Common Stock a sufficient number of shares of
Common Stock to permit the conversion of all outstanding Securities for shares
of Common Stock. The shares of Common Stock or other securities issued upon
conversion of any Restricted Security shall bear a legend substantially in the
following form:

 

“THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF
THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5
OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

“THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (III)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED

 

-41-



--------------------------------------------------------------------------------

STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.”

 

No fractional shares of Common Stock shall be issued upon conversion of
Securities. If more than one Security shall be surrendered for conversion at one
time by the same holder, the number of full shares which shall be issuable upon
conversion shall be computed on the basis of the aggregate principal amount of
the Securities (or specified portions thereof to the extent permitted hereby) so
surrendered. If any fractional share of Common Stock would be issuable upon the
conversion of any Security or Securities, the Company shall make a payment
therefor in cash at the current market value thereof. For these purposes, the
current market value of a share of Common Stock shall be the Closing Price per
share of Common Stock on the first Business Day immediately preceding the day on
which the Securities (or specified portions thereof) are deemed to have been
converted.

 

The Company covenants that all shares of Common Stock delivered upon conversion
of the Securities shall be newly issued shares or treasury shares, shall be duly
authorized, validly issued, fully paid and non-assessable and shall be free from
preemptive rights and free of any lien or adverse claim.

 

The Company will endeavor promptly to comply with all federal and state
securities laws regulating the offer and delivery of shares of Common Stock upon
conversion of Securities, if any, and will list or cause to have quoted such
shares of Common Stock on each national securities exchange or in the
over-the-counter market or such other market on which the Common Stock is then
listed or quoted.

 

Section 11.07. Conversion Price Adjustments. (a) The conversion price (the
“Conversion Price”) shall be that price set forth in paragraph 6 of the form of
Security attached hereto as Exhibit A and shall be adjusted from time to time by
the Company as follows:

 

(i) In case the Company shall (A) pay a dividend or other distribution in shares
of Common Stock to all holders of Common Stock, (B) subdivide its outstanding
Common Stock into a greater number of shares or (C) combine its outstanding
Common Stock into a smaller number of shares, the Conversion Price in effect
immediately prior thereto shall be adjusted so that the Holder of any Security
thereafter surrendered for conversion shall be entitled to receive the number of
shares of Common Stock which it would have owned or have been entitled to
receive had such Security been converted immediately prior to the happening of
such event. An adjustment made pursuant to this subsection shall become
effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of subdivision or combination.

 

(ii) In case the Company shall issue (other then pursuant to a stockholder
rights plan) to all holders of its Common Stock or holders of its Preferred
Stock, rights, warrants or options entitling such holders to subscribe for or
purchase shares of Common Stock (or securities convertible into Common Stock) at
a price per share less than the current market price per share of Common Stock
(as determined in accordance with Section 11.07(b) below), at the record date
for the determination of stockholders entitled to receive such rights, warrants
or options, the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Conversion Price shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the number of shares of Common
Stock outstanding on such record date, plus the number of shares which the
aggregate subscription or purchase price for the total number of shares of
Common Stock offered by the rights, warrants or options so issued (or the
aggregate conversion price of the convertible securities offered by such rights,
warrants or options) would purchase at such current market price, and the
denominator of which shall be the number of shares of Common Stock outstanding
on such record date plus the number of additional shares of Common Stock offered
by such rights, warrants or options (or into which the convertible securities so
offered by such rights, warrants or options are convertible). Such adjustment
shall be made successively whenever any such rights, warrants or options are
issued, and shall become effective immediately after such record date. If at the
end of the period during which such rights, warrants or options are exercisable
not all rights, warrants or options shall have been exercised, the adjusted
Conversion Price shall be immediately readjusted to what it would have been upon
application of the foregoing adjustment

 

-42-



--------------------------------------------------------------------------------

substituting the number of additional shares of Common Stock actually issued (or
the number of shares of Common Stock issuable upon conversion of convertible
securities actually issued) for the total number of shares of Common Stock
offered (or the convertible securities offered).

 

(iii) In case the Company shall distribute to all holders of its Common Stock
any shares of Capital Stock of the Company (other than Common Stock) or
evidences of its indebtedness, cash, other securities or other assets, or shall
distribute to all holders of its Common Stock, rights, warrants or options to
subscribe for or purchase any of its securities (excluding (A) rights, options
and warrants referred to in Section 11.07(a)(ii), (B) dividends and
distributions paid solely in cash and not referred to in Section 11.07(a)(iv),
and (C) those dividends, distributions, subdivisions and combinations referred
to in Section 11.07(a)(i)), then in each such case the Conversion Price shall be
adjusted so that the same shall equal the price determined by multiplying the
Conversion Price in effect immediately prior to the date of such distribution by
a fraction, the numerator of which shall be the current market price per share
(as determined in accordance with Section 11.07(b) below) of the Common Stock on
the record date mentioned below less the fair market value on such record date
(as determined by the Board of Directors of the Company, whose determination
shall be conclusive evidence of such fair market value) of the portion of the
Capital Stock or evidences of indebtedness, securities or assets so distributed
or of such rights, warrants or options, in each case as applicable, to one share
of Common Stock, and the denominator of which shall be the current market price
per share (as determined in accordance with Section 11.07(b) below) of the
Common Stock on such record date. Such adjustment shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such distribution.

 

(iv) In case the Company shall declare a cash dividend or distribution to all or
substantially all holders of its Common Stock, then in each such case the
Conversion Price shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect immediately prior to
the record date for such dividend or distribution by a fraction, the numerator
of which shall be the Pre-Dividend Sale Price minus the Dividend Adjustment
Amount, and the denominator of which shall be the Pre-Dividend Sale Price;
provided that no adjustment to the Conversion Price or the ability of a Holder
of a Security to convert such security will be made if the Company provides that
Holders of Securities will participate in the cash dividend or distribution
without conversion; provided, further, that if the numerator of the foregoing
fraction is less than $1.00 (including a negative amount) then in lieu of any
adjustment under this clause (iv), the Company shall make adequate provision so
that each Holder of Securities shall have the right to receive upon conversion
the amount of cash such Holder would have received had such Holder converted
such Securities on the record date for such cash dividend or distribution.
“Pre-Dividend Sale Price” means the average Common Stock price for the three
consecutive Trading Days ending on the Trading Day immediately preceding the
ex-dividend date for such dividend or distribution. “Dividend Adjustment Amount”
means the full amount of the dividend or distribution to the extent payable in
cash applicable to one share of Common Stock. Such adjustment shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such distribution.

 

(v) In case the Company or any of its Subsidiaries shall make a payment in
respect of a tender offer or exchange offer for shares of Common Stock, then in
each such case the Conversion Price shall be adjusted by an amount equal to the
fair market value (as determined by the Board of Directors of the Company, whose
determination shall be conclusive evidence of such fair market value) of the
aggregate consideration paid per share of Common Stock minus the Closing Price
per share of Common Stock on the Trading Date next succeeding the last day on
which tenders or exchanges may be made pursuant to such offer. Such adjustment
shall become effective immediately after the date of such repurchase.

 

(vi) In case someone other than the Company or any of its Subsidiaries makes a
payment in respect of a tender offer or exchange offer for shares of Common
Stock in which, as of the closing date of the offer, the Company’s board of
directors is not recommending rejection of the offer, the Conversion Price will
be adjusted so that the Conversion Price shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to the date of the
closing of the offer by a fraction, the numerator of which shall be the current
market price per share (as determined in accordance with Section 11.07(b) below)
of the Common Stock on the date of the closing of the offer minus the quotient
obtained

 

-43-



--------------------------------------------------------------------------------

by dividing the Aggregate Market Premium (as defined below) involved in such
tender offer or exchange offer by the difference between the number of shares of
Common Stock outstanding before the closing of the offer and the number of
shares of Common Stock the subject of such tender offer or exchange offer, and
the denominator of which shall be the current market price per share (as
determined in accordance with Section 11.07(b) below) of the Common Stock on the
date of the closing of the offer. Such adjustment shall become effective
immediately after the closing of the offer. For purposes of this subsection
(vi), the “Aggregate Market Premium” is the excess, if any, of the aggregate
price paid for all such Common Stock at the closing of the offering over the
aggregate current market value per share (as determined in accordance with
Section 11.07(b) below) of all such stock, determined with respect to each share
involved in each such offer as of the date of the closing of such offer with
respect to such share. The adjustment referred to in this subsection (vi) will
only be made if:

 

(A) the tender offer or exchange offer is for an amount that increases the
offeror’s ownership of Common Stock to more than 25% of the total shares of the
Company’s Common Stock outstanding; and

 

(B) the cash and value of any other consideration included in the payment per
share of Common Stock exceeds the current market price per share of Common Stock
on the Business Day next succeeding the last date on which tenders or exchanges
may be made pursuant to the tender or exchange offer.

 

However, the adjustment referred to in this subsection (vi) will not be made if
as of the closing of the offer, the offering documents disclose a plan or an
intention to cause the Company to engage in a consolidation or merger of the
Company or a sale of all or substantially all of the Company’s assets.

 

(b) For the purpose of any computation under Sections 11.07(a)(ii), (iii) and
(vi) above, the current market price per share of Common Stock on any date shall
be deemed to be the average of the Closing Prices per share of Common Stock for
20 consecutive Trading Days commencing 30 Trading Days before the record date
with respect to any distribution, issuance or other event requiring such
computation. The “Closing Price” with respect to the Common Stock for any day
shall mean the closing sale price, regular way, per share of Common Stock on
such day or, in case no such sale of Common Stock takes place on such day, the
average of the reported closing bid and asked prices, regular way, per share of
Common Stock in each case on the New York Stock Exchange, the Nasdaq Stock
Market or principal national security exchange or other quotation system on
which the Common Stock is quoted or listed or admitted to trading on such day,
or, if the Common Stock is not so quoted or listed or admitted to trading on any
national securities exchange or quotation system, the average of the closing bid
and asked prices per share of Common Stock on the over-the-counter market on the
day in question as reported by the National Quotation Bureau Incorporated, or a
similar generally accepted reporting service, or, if such average is not so
available, determined in such manner as furnished by any New York Stock Exchange
member firm selected from time to time by the Board of Directors for that
purpose, or if not so determinable as provided under any applicable alternative
above, a price per share of Common Stock determined in good faith by the Board
of Directors or, to the extent permitted by applicable law, a duly authorized
committee thereof, whose determination shall be conclusive.

 

(c) If the rights (the “Rights”) provided for in a stockholder rights plan at
the Company, have separated from the Company’s Common Stock in accordance with
the provisions of the stockholder rights plan so that the Holders of the
Securities would not be entitled to receive any rights in respect of Common
Stock issuable upon conversion of the Securities, the Conversion Price will be
adjusted as provided in Section 11.07(a)(iii) above, subject to readjustment in
the event of the expiration, termination or redemption of the rights. In lieu of
any such adjustment, the Company may amend its stockholder rights plan to
provide that upon conversion of the Securities the Holders will receive, in
addition to Common Stock issuable upon such conversion, the rights which would
have attached to such shares of Common Stock if the rights had not become
separated from the Common Stock under the Company’s Stockholder Rights Plan. To
the extent that the Company adopts any future rights plan, upon conversion of
the Securities into Common Stock, Securityholders will receive, in addition to
Common Stock, the rights under the future rights plan whether or not the rights
have separated from the Common Stock at the time of conversion and no adjustment
to the Conversion Price will be made in accordance with Section 11.07(a)(iii).

 

-44-



--------------------------------------------------------------------------------

(d) In any case in which this Section 11.07 shall require that an adjustment be
made immediately following a record date established for purposes of Section
11.07, the Company may elect to defer (but only until five Business Days
following the filing by the Company with the Trustee of the certificate
described in Section 11.07) issuing to the holder of any Security converted
after such record date the shares of Common Stock and other Capital Stock of the
Company issuable upon such conversion over and above the shares of Common Stock
and other Capital Stock of the Company issuable upon such conversion only on the
basis of the Conversion Price prior to adjustment; and, in lieu of the shares
the issuance of which is so deferred, the Company shall issue or cause its
transfer agents to issue due bills or other appropriate evidence of the right to
receive such shares.

 

If after an adjustment a Holder of a Security upon conversion of such Security
may receive shares of two or more classes of Capital Stock of the Company, the
Conversion Price shall thereafter be subject to adjustment upon the occurrence
of an action taken with respect to any such class of Capital Stock as is
contemplated by this Article 11 with respect to the Common Stock, on terms
comparable to those applicable to Common Stock in this Article 11.

 

Section 11.08. No Adjustment. No adjustment in the Conversion Price shall be
required unless the adjustment would require an increase or decrease of at least
1 % in the Conversion Price as last adjusted; provided, however, that any
adjustments which by reason of this Section 11.08 are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations under this Article 11 shall be made to the nearest cent or to
the nearest one-hundredth of a share, as the case may be.

 

No adjustment need be made for a transaction referred to in Section 11.07 if
Holders are to participate in the transaction on a basis and with notice that
the Board of Directors determines to be fair and appropriate in light of the
basis and notice on which holders of Common Stock participate in the
transaction. Such participation by Holders may include participation upon
conversion; provided that an adjustment shall be made at such time as the
Holders are no longer entitled to participate.

 

No adjustment need be made for rights to purchase Common Stock or issuances of
Common Stock pursuant to a Company plan for reinvestment of dividends or
interest.

 

No adjustment need be made for a change in the par value or a change to no par
value of the Common Stock.

 

To the extent that the Securities become convertible into cash, no adjustment
need be made thereafter as to the cash. Interest will not accrue on the cash.

 

Section 11.09. Equivalent Adjustments. In the event that, as a result of an
adjustment made pursuant to Section 11.07 above, the holder of any Security
thereafter surrendered for conversion shall become entitled to receive any
shares of Capital Stock of the Company other than shares of its Common Stock,
thereafter the Conversion Price of such other shares so receivable upon
conversion of any Securities shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to Common Stock contained in this Article 11.

 

Section 11.10. Adjustment for Tax Purposes. The Company shall be entitled to
make such reductions in the Conversion Price, in addition to those required by
Section 11.07, as it in its discretion shall determine to be advisable in order
that any stock dividends, subdivision of shares, distribution of rights to
purchase stock or securities, or a distribution or securities convertible into
or exchangeable for stock hereafter made by the Company to its stockholders
shall not be taxable.

 

Section 11.11. Notice of Adjustment. Whenever the Conversion Price is adjusted,
or Securityholders become entitled to other securities or due bills, the Company
shall promptly mail to Securityholders a notice of the adjustment and file with
the Trustee an Officers’ Certificate briefly stating the facts requiring the
adjustment and the manner of computing it. The certificate shall be conclusive
evidence of the correctness of such adjustment and the Trustee may conclusively
assume that, unless and until such certificate is received by it, no such
adjustment is required.

 

-45-



--------------------------------------------------------------------------------

Section 11.12. Notice of Certain Transactions. In case:

 

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock and the dividend (or other distribution) has a per share value
exceeding 10% of the Closing Price per share of Common Stock on the day
preceding the declaration date for such distribution; or

 

(b) the Company shall authorize the granting to the holders of its Common Stock
of rights, warrants or options to subscribe for or purchase, for a period
expiring within 60 days of the date of distribution, shares of our Common Stock
at less than the then current market price;

 

the Company shall cause to be filed with the Trustee and the Conversion Agent
and to be mailed to each Holder of Securities at its address appearing on the
list provided for in Section 2.07, as promptly as possible but in any event at
least twenty days prior to the ex-dividend date for such distribution, a notice
stating the date on which a record is to be taken for the purpose of such
dividend, distribution or rights, warrants or options, or, if a record is not to
be taken, the date as of which the holders of Common Stock of record to be
entitled to such dividend, distribution or rights are to be determined. Failure
to give such notice, or any defect therein, shall not affect the legality or
validity of such dividend or distribution. The Company shall not be required to
give any such notice if the Holders are to participate in the transaction on the
basis on which holders of Common Stock participate in the transaction.

 

Section 11.13. Effect of Reclassification, Consolidation, Merger, Share Exchange
or Sale on Conversion Privilege. If any of the following shall occur, namely:
(i) any reclassification or change of outstanding shares of Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination); (ii) any
consolidation, combination, merger or share exchange to which the Company is a
party other than a merger in which the Company is the continuing corporation and
which does not result in any reclassification of, or change (other than a change
in name, or par value, or from par value to no par value, or from no par value
to par value) in, outstanding shares of Common Stock; or (iii) any sale or
conveyance of all or substantially all of the assets of the Company, then the
Company, or such successor or purchasing corporation, as the case may be, shall,
as a condition precedent to such reclassification, change, consolidation,
merger, share exchange, sale or conveyance, execute and deliver to the Trustee a
supplemental indenture providing that the Holder of each Security then
outstanding shall have the right to convert such Security into the kind and
amount of shares of Capital Stock and other securities and property (including
cash) receivable upon such reclassification, change, consolidation, merger,
share exchange, sale or conveyance by a holder of the number of shares of Common
Stock deliverable upon conversion of such Security immediately prior to such
reclassification, change, consolidation, merger, share exchange, sale or
conveyance. Such supplemental indenture shall provide for adjustments of the
Conversion Price which shall be as nearly equivalent as may be practicable to
the adjustments of the Conversion Price provided for in this Article 11. If, in
the case of any such consolidation, merger, share exchange, sale or conveyance,
the stock or other securities and property (including cash) receivable thereupon
by a holder of Common Stock includes shares of Capital Stock or other securities
and property of a corporation other than the successor or purchasing
corporation, as the case may be, in such consolidation, merger, share exchange,
sale or conveyance, then such supplemental indenture shall also be executed by
such other corporation and shall contain such additional provisions to protect
the interests of the Holders of the Securities as the Board of Directors of the
Company shall reasonably consider necessary by reason of the foregoing. The
provision of this Section 11.13 shall similarly apply to successive
consolidations, mergers, share exchanges, sales or conveyances. Notwithstanding
the foregoing, a distribution by the Company to all or substantially all holders
of its Common Stock for which an adjustment to the Conversion Price or provision
for conversion of the Securities may be made pursuant to Section 11.07 shall not
be deemed to be a sale or conveyance of all or substantially all of the assets
of the Company for purposes of this Section 11.13.

 

In the event the Company shall execute a supplemental indenture pursuant to this
Section 11.13, the Company shall promptly, and in any event within ten days,
file with the Trustee an Opinion of Counsel stating that such supplemental
indenture is authorized or permitted by this Indenture and an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or securities or property (including cash) receivable by Holders of the
Securities upon the conversion of their Securities after any such
reclassification, change, consolidation, merger, share exchange, sale or
conveyance, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with.

 

-46-



--------------------------------------------------------------------------------

Section 11.14. Trustee’s Disclaimer. The Trustee has no duty to determine when
an adjustment under this Article 11 should be made, how it should be made or
what such adjustment should be made, but may accept as conclusive evidence of
the correctness of any such adjustment, and shall be protected in relying upon,
the Officers’ Certificate with respect thereto which the Company is obligated to
file with the Trustee pursuant to Section 11.11. The Trustee shall not be
accountable for and makes no representation as to the validity or value of any
securities or assets issued upon conversion of Securities, and the Trustee shall
not be responsible for the Company’s failure to comply with any provisions of
this Article 11. Each Conversion Agent (other than the Company or an Affiliate
of the Company) shall have the same protection under this Section 11.14 as the
Trustee.

 

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 11.13, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 11.13.

 

Section 11.15. [Intentionally Omitted].

 

Section 11.16. Simultaneous Adjustments. In the event that this Article 11
requires adjustments to the Conversion Price under more than one of Sections
11.07(a)(iii), (a)(iv) and (a)(v), and the record dates for the distributions
giving rise to such adjustments shall occur on the same date, then such
adjustments shall be made by applying, first, the provisions of Section
11.07(a)(iv) or (a)(v), as applicable, and, second, the provisions of Section
11.07(a)(iii). If more than one event requiring adjustment pursuant to Section
11.07 shall occur before completing the determination of the Conversion Price
for the first event requiring such adjustment, then the Board of Directors
(whose determination shall, if made in good faith, be conclusive) shall make
such adjustments to the Conversion Price (and the calculation thereof) after
giving effect to all such events as shall preserve for Securityholders the
Conversion Price protection provided in Section 11.07.

 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.01. Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required to be
included in this Indenture by the TIA, the required provision shall control.

 

Section 12.02. Notices. Any request, demand, authorization, notice, waiver,
consent or communication shall be in writing and delivered in person or mailed
by first-class mail, postage prepaid, addressed as follows, or transmitted by
facsimile transmission (confirmed orally) to the following facsimile numbers:

 

if to the Company, to:

 

Exide Technologies

13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

Attention: Chief Financial Officer

Facsimile No.: (609) 512-3040

 

if to the Trustee, to:

 

SunTrust Bank

919 East Main Street

Richmond, Virginia 23219

Attention: Corporate Trust Department, Mail Code HDQ5310

Facsimile No.: (804) 782-7855

 

-47-



--------------------------------------------------------------------------------

The Company or the Trustee by notice given to the other in the manner provided
above may designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication given to a Securityholder shall be mailed to the
Securityholder, by first-class mail, postage prepaid, at the Securityholder’s
address as it appears on the registration books of the Registrar and shall be
sufficiently given if so mailed within the time prescribed.

 

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not received by the addressee.

 

If the Company mails a notice or communication to the Securityholders, it shall
mail a copy to the Trustee and each Registrar, Paying Agent, Conversion Agent or
co-registrar.

 

Section 12.03. Communication by Holders with Other Holders. Securityholders may
communicate pursuant to TIA Section 312(b) with other Securityholders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar, the Paying Agent, the Conversion Agent and anyone else
shall have the protection of TIA Section 312(c).

 

Section 12.04. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

 

(a) an Officers’ Certificate stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

 

(b) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such eligible and qualified Persons as to other matters, and any such Person may
certify or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his or her certificate or opinion is
based are erroneous. Any such certificate or opinion of counsel may be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating the
information on which counsel is relying unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Section 12.05. Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a covenant or
condition provided for in this Indenture shall include:

 

(a) a statement that each person making such Officers’ Certificate or Opinion of
Counsel has read such covenant or condition;

 

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such Officers’
Certificate or Opinion of Counsel are based;

 

-48-



--------------------------------------------------------------------------------

(c) a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable such person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement that, in the opinion of such person, such covenant or condition
has been complied with.

 

Section 12.06. Separability Clause. In case any provision in this Indenture or
in the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 12.07. Rules by Trustee, Paying Agent, Conversion Agent and Registrar.
The Trustee may make reasonable rules for action by or a meeting of
Securityholders. The Registrar, the Conversion Agent and the Paying Agent may
make reasonable rules for their functions.

 

Section 12.08. Legal Holidays. A “Legal Holiday” is any day other than a
Business Day. If any specified date (including a date for giving notice) is a
Legal Holiday, the action shall be taken on the next succeeding day that is not
a Legal Holiday, and, if the action to be taken on such date is a payment in
respect of the Securities, no interest or Liquidated Damages, if any, shall
accrue for the intervening period.

 

Section 12.09. Governing Law. This Indenture and each Security shall be deemed
to be a contract made under the laws of the State of New York, and for all
purposes shall be construed in accordance with the laws of the State of New
York, without regard to principles of conflicts of laws.

 

Section 12.10. No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or for any claim based on, in
respect of or by reason of such obligations or their creation. By accepting a
Security, each Securityholder shall waive and release all such liability. The
waiver and release shall be part of the consideration for the issue of the
Securities.

 

Section 12.11. Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

 

Section 12.12. Multiple Originals. This Indenture may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 

-49-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, being duly authorized, have executed this
Indenture on behalf of the respective parties hereto as of the date first above
written.

 

EXIDE TECHNOLOGIES

By:

       

Name:

       

Title:

   

SUNTRUST BANK

By:

       

Name:

 

Patricia A. Welling

   

Title:

 

First Vice President

 

-50-



--------------------------------------------------------------------------------

EXHIBIT A-1

 

[FORM OF FACE OF GLOBAL SECURITY]

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A
NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS OWNER AND HOLDER OF THIS SECURITY FOR ALL PURPOSES.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO EXIDE TECHNOLOGIES (THE “COMPANY”) OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE
OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

THIS GLOBAL SECURITY IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS GLOBAL SECURITY) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF. UNLESS AND UNTIL THIS GLOBAL SECURITY IS EXCHANGED IN
WHOLE OR IN PART FOR SECURITIES IN DEFINITIVE REGISTERED FORM IN THE LIMITED
CIRCUMSTANCES REFERRED TO IN THE INDENTURE, THIS GLOBAL SECURITY MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.

 

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (III) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I)
THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THE FOREGOING LEGEND MAY BE REMOVED FROM THIS SECURITY ON SATISFACTION OF THE
CONDITIONS SPECIFIED IN THE INDENTURE.

 

A-1-1



--------------------------------------------------------------------------------

EXIDE TECHNOLOGIES

 

Floating Rate Convertible Senior Subordinated Note due 2013

 

No.:    CUSIP:      ISIN NUMBER: Issue Date:    Principal Amount:

 

EXIDE TECHNOLOGIES, a Delaware corporation, promises to pay to Cede & Co. or
registered assigns, the Principal Amount as set forth on Schedule I hereto, on
September 18, 2013, subject to the further provisions of this Security set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place. This Security is convertible as
specified on the other side of this Security.

 

Interest Payment Dates: March 15, June 15, September 15 and December 15,
commencing June 15, 2005

 

Record Dates: March 1, June 1, September 1 and December 1

 

Dated: March 18, 2005

 

EXIDE TECHNOLOGIES

By:

       

Name:

       

Title:

   

 

A-1-2



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

SUNTRUST BANK, as Trustee, certifies that this is one of the Securities referred
to in the within-mentioned Indenture.

 

By:         Authorized Signatory

 

Dated:

 

A-1-3



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF SECURITY]

 

EXIDE TECHNOLOGIES

 

Floating Rate Convertible Senior Subordinated Note due 2013

 

  1. Interest.

 

The Security will bear interest at a per annum rate equal to 3-month LIBOR,
adjusted quarterly, minus a spread of 1.5% as described below.

 

The Company will pay interest quarterly in arrears on March 15, June 15,
September 15 and December 15 of each year, commencing on June 15, 2005. Interest
on the Securities will accrue from March 18, 2005 or, if interest has already
been paid, from the date on which it was most recently paid. The Company will
make each interest payment to persons who are holders of record of the
Securities at the close of business on the immediately preceding March 1, June
1, September 1 and December 1, whether or not this day is a business day.
Interest (including Liquidated Damages, if any) payable upon repurchase will be
paid to the person to whom principal is payable unless the repurchase date is
between the close of business on any record date for the payment of interest and
the opening of business on the related Interest Payment Date. Interest on the
Securities is computed on the basis of a 360-day year comprised of twelve 30-day
months. The Company will pay the principal of, and interest (including
liquidated damages, if any) on, the Securities at the office or agency
maintained by us with the trustee in the Borough of Manhattan in New York City.
The Company reserves the right to pay interest to Holders of any Securities in
certificated form by check mailed to the Holders at their registered addresses.
However, a Holder of such Securities with an aggregate principal amount in
excess of $1,000,000 may request payment by wire transfer in immediately
available funds to an account in North America.

 

The interest rate will be determined by the Trustee acting as calculation agent.
The interest rate for each quarterly period (other than the period before the
first interest payment date) will be reset on the first day of such quarterly
period (which we refer to as the interest adjustment date), which will be the
Interest Payment Date for the immediately preceding quarterly period. The
adjusted interest rate will be based upon 3-month LIBOR, determined on the
second preceding London banking day prior to the applicable interest adjustment
date (the “Interest Determination Date”) as described below. Interest on the
Securities will accrue from the date of original issuance to June 15, 2005 at a
rate of 1.53% per annum.

 

For purposes of this Section 1, the following terms shall have the meanings
indicated below:

 

The term “3-month LIBOR means, with respect to any Interest Determination Date:

 

(a) the rate for 3-month deposits in United States dollars commencing on the
second London banking day succeeding the Interest Determination Date, that
appears on the Moneyline Telerate Page 3750 (as described below) as of 11:00
a.m., London time, on the Interest Determination Date; or

 

(b) if no rate appears on the particular Interest Determination Date on the
Moneyline Telerate Page 3750, the rate calculated by the calculation agent as
the arithmetic mean of at least two offered quotations obtained by the
calculation agent after requesting the principal London offices of each of four
major reference banks in the London interbank market to provide the calculation
agent with its offered quotation for deposits in United States dollars for the
period of three months, commencing on the second London banking day succeeding
the Interest Determination Date, to prime banks in the London interbank market
at approximately 11: 00 a.m., London time, on that Interest Determination Date
and in a principal amount that is representative for a single transaction in
United States dollars in the market at that time; or

 

(c) if fewer than two offered quotations referred to in clause (b) are provided
as requested, the rate calculated by the calculation agent as the arithmetic
mean of the rates quoted at approximately 11:00 a.m., New York time, on the
particular Interest Determination Date by three major banks in the City

 

A-1-4



--------------------------------------------------------------------------------

of New York selected by the calculation agent of loans in United Sates dollars
to leading European banks for a period of three months commencing on the second
London banking day succeeding the Interest Determination Date, and in a
principal amount that is representative for a single transaction in United
States dollars in the market at that time; or

 

(d) if the banks so selected by the calculation agent are not quoting as
mentioned in clause (c), 3-month LIBOR in effect immediately prior to the
particular Interest Determination Date (or 1.53% per annum in the case of the
interest adjustment date on June 15, 2005)

 

“Moneyline Terlerate Page 3750” means the display on Moneyline Telerate (or any
successor service) on such page (or any other page as may replace such page on
such service) or such other service or services as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying the London interbank rates of major banks for United States dollars.

 

“London banking day” means a day on which commercial banks are open for
business, including dealing in United States dollars, in London, England.

 

  2. Method of Payment.

 

The Company will pay interest and Liquidated Damages, if any, on this Security
(except defaulted interest) to the Person who is the registered Holder of this
Security at the close of business on March 1, June 1, September 1 or December 1,
as the case may be, whether or not this day is a business day, next preceding
the related interest payment date. Subject to the terms and conditions of the
Indenture, the Company will make payments in respect of Change in Control
Purchase Price and the Principal Amount at Stated Maturity, as the case may be,
to the Holder who surrenders a Security to a Paying Agent to collect such
payments in respect of the Security. The Company will pay cash amounts in money
of the United States that at the time of payment is legal tender for payment of
public and private debts. However, the Company may pay interest, Liquidated
Damages, if any, Change in Control Purchase Price and the Principal Amount at
Stated Maturity, as the case may be, by check or wire payable in such money;
provided, however, that a Holder holding Securities with an aggregate Principal
Amount in excess of $1,000,000 will be paid by wire transfer in immediately
available funds at the election of such Holder. The Company may mail an interest
check to the Holder’s registered address. Notwithstanding the foregoing, so long
as this Security is registered in the name of a Depositary or its nominee, all
payments hereon shall be made by wire transfer of immediately available funds to
the account of the Depositary or its nominee.

 

  3. Paying Agent, Conversion Agent and Registrar.

 

Initially, SunTrust Bank (the “Trustee”) will act as Paying Agent, Conversion
Agent and Registrar. The Company may appoint and change any Paying Agent,
Conversion Agent or Registrar without notice, other than notice to the Trustee;
provided that the Company will maintain at least one Paying Agent in the State
of New York, City of New York, Borough of Manhattan, which shall initially be an
office or agency of the Trustee. The Company or any of its Subsidiaries or any
of their Affiliates may act as Paying Agent, Conversion Agent or Registrar.

 

  4. Indenture.

 

The Company issued the Securities under an Indenture dated as of March 18, 2005
(the “Indenture”), between the Company and the Trustee. The terms of the
Securities include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as in effect from
time to time (the “TIA”). Capitalized terms used herein and not defined herein
have the meanings ascribed thereto in the Indenture. The Securities are subject
to all such terms, and Securityholders are referred to the Indenture and the TIA
for a statement of those terms.

 

The Initial Securities are subordinated unsecured obligations of the Company
limited to up to $60,000,000 aggregate Principal Amount (or up to $69,000,000 if
Deutsche Bank Securities, Inc.’s option to purchase additional Securities is
exercised). The Indenture does not limit other indebtedness of the Company,
secured or unsecured, including Senior Indebtedness.

 

A-1-5



--------------------------------------------------------------------------------

  5. Purchase by the Company at the Option of the Holder Upon Change in Control

 

At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase the Securities held by
such Holder after the occurrence of a Change in Control of the Company for a
Change in Control Purchase Price payable in cash, equal to the principal amount
thereof plus accrued and unpaid interest and Liquidated Damages, if any,
thereon, up to but not including the Change in Control Purchase Date. Holders
have the right to withdraw any Change in Control Purchase Notice by delivering
to the Paying Agent a written notice of withdrawal in accordance with the
provisions of the Indenture.

 

If money sufficient to pay the Change in Control Purchase Price of all
Securities (or portions thereof) to be purchased as of the Change in Control
Purchase Date is deposited with the Paying Agent on the Business Day following
the Change in Control Purchase Date, interest and Liquidated Damages, if any,
cease to accrue on such Securities (or portions thereof) immediately after such
Change in Control Purchase Date, and the Holder thereof shall have no other
rights as such other than the right to receive the Change in Control Purchase
Price upon surrender of such Security.

 

  6. Conversion.

 

A Holder of a Security may convert the principal amount of such Security (or any
portion thereof equal to $1,000 or any integral multiple of $1,000 in excess
thereof) into shares of Common Stock at any time prior to the close of business
on September 18, 2013; provided, however, that if the Security is called subject
to purchase upon a Change in Control, the conversion right will terminate at the
close of business on the Business Day immediately preceding the Change in
Control Purchase Date for such Security or such earlier date as the Holder
presents such Security for purchase (unless the Company shall default in paying
the Change in Control Purchase Price when due, in which case the conversion
right shall terminate at the close of business on the date such default is cured
and such Security is purchased).

 

The initial conversion price is $17.37 per share, subject to adjustment under
certain circumstances as described in the Indenture (the “Conversion Price”).
The number of shares issuable upon conversion of a Security is determined by
dividing the principal amount converted by the Conversion Price in effect on the
Conversion Date. Upon conversion, no adjustment for interest, if any, or
dividends will be made. No fractional shares will be issued upon conversion; in
lieu thereof, an amount will be paid in cash based upon the Closing Price of the
Common Stock on the Conversion Date or, if the Company elects to satisfy all or
any portion of its Conversion Obligation in cash, based on the Applicable Share
Price.

 

Following a Change in Control pursuant to clauses (1), (2) or (3) of the
definition of Change in Control in which 10% or more of the fair market value
(as determined by the Board of Directors of the Company, whose determination
shall be conclusive evidence of such fair market value) of the consideration for
the Common Stock in such Change in Control consists of (i) cash (excluding cash
paid for fractional shares), (ii) other property or (iii) securities that are
not traded or scheduled to be traded immediately following such transaction on a
United States national securities exchange or the Nasdaq National Market, a
Holder who elects to convert its Security in connection with such Change in
Control will be entitled to receive Additional Shares of Common Stock upon
conversion in certain circumstances. Under certain circumstances, if the
acquiring entity is a public company, the conversion obligations may be
converted into conversion obligations of the acquiring entity to convert
Securities into Public Acquirer Common Stock as set forth in the Indenture.

 

To convert a Security, a Holder must (a) complete and sign the conversion notice
set forth below and deliver such notice to the Conversion Agent, (b) surrender
the Security to the Conversion Agent, (c) furnish appropriate endorsements and
transfer documents if required by the Registrar or the Conversion Agent, (d) pay
any transfer or similar tax, if required and (e) if the Security is held in
book-entry form, complete and deliver to the Depositary appropriate instructions
pursuant to the Depositary’s book-entry conversion programs. If a Holder
surrenders a Security for conversion between the record date for the payment of
an installment of interest and the next interest payment date, the Security must
be accompanied by payment of an amount equal to the interest and Liquidated
Damages, if any, payable on such interest payment date on the principal amount
of the Security or portion thereof then converted; provided, however, that no
such payment shall be required if such Security is surrendered for conversion

 

A-1-6



--------------------------------------------------------------------------------

on the interest payment date. A Holder may convert a portion of a Security equal
to $1,000 or any integral multiple thereof.

 

A Security in respect of which a Holder has delivered a Change in Control
Repurchase Notice exercising the option of such Holder to require the Company to
repurchase such Security as provided in Section 3.01 of the Indenture may be
converted only if such election or notice of exercise is withdrawn as provided
above and in accordance with the terms of the Indenture.

 

  7. Subordination.

 

The indebtedness evidenced by the Securities is, to the extent and in the manner
provided in the Indenture, subordinate and junior in right of payment to the
prior payment in full of all Senior Indebtedness of the Company. Any Holder by
accepting this Security agrees to and shall be bound by such subordination
provisions and authorizes the Trustee to give them effect. In addition to all
other rights of Senior Indebtedness described in the Indenture, the Senior
Indebtedness shall continue to be Senior Indebtedness and entitled to the
benefits of the subordination provisions irrespective of any amendment,
modification or waiver of any terms of any instrument relating to the Senior
Indebtedness or any extension or renewal of the Senior Indebtedness.

 

  8. Denominations; Transfer; Exchange.

 

The Securities are in fully registered form, without coupons, in denominations
of $1,000 of Principal Amount and integral multiples of $1,000. A Holder may
transfer or exchange Securities in accordance with the Indenture. The Registrar
may require a Holder, among other things, to furnish appropriate endorsements
and transfer documents and to pay any taxes and fees required by law or
permitted by the Indenture. The Registrar need not transfer or exchange any
Securities in respect of which a Change in Control Purchase Notice has been
given and not withdrawn (except, in the case of a Security to be purchased in
part, the portion of the Security not to be purchased) or any Securities for a
period of 15 days before the mailing of a notice of purchase of Securities to be
purchased.

 

  9. Persons Deemed Owners.

 

The registered Holder of this Security may be treated as the owner of this
Security for all purposes.

 

  10. Unclaimed Money or Securities.

 

The Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the Securities that remains unclaimed for two years, subject to
applicable unclaimed property law. After return to the Company, Holders entitled
to the money or securities must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another person.

 

  11. Amendment; Waiver.

 

Subject to certain exceptions set forth in the Indenture, (a) the Indenture or
the Securities may be amended with the written consent of the Holders of at
least a majority in aggregate Principal Amount of the Securities at the time
outstanding and (b) certain Defaults may be waived with the written consent of
the Holders of a majority in aggregate Principal Amount of the Securities at the
time outstanding. Subject to certain exceptions set forth in the Indenture,
without notice to or the consent of any Securityholder, the Company and the
Trustee may amend the Indenture or the Securities: (i) to cure any ambiguity,
omission, mistake, defect or inconsistency, (ii) to comply with Article 5,
Section 11.01 or Section 11.13 of the Indenture, (iii) to evidence and provide
for the acceptance of appointment under the Indenture by a successor Trustee,
(iv) to make any change that does not adversely affect the rights of any Holder
of the Securities, (v) to comply with any requirement of the SEC in connection
with the qualification of the Indenture under the TIA, (vi) to conform the
Indenture to the “Description of Notes” set forth in the Offering Memorandum and
(vii) to make provisions with respect to the conversion right of the Holders
pursuant to the requirements of Section 11.01 or Section 11.13.

 

A-1-7



--------------------------------------------------------------------------------

  12. Defaults and Remedies.

 

Under the Indenture, Events of Default include, in summary form, (i) the failure
to pay interest upon any of the Securities when due and payable, which continues
for 30 days, whether or not prohibited by the subordination provisions of the
Indenture; (ii) the failure to pay principal of the Securities when due, whether
or not prohibited by the subordination provisions of the Indenture; (iii) a
default by the Company in the observance and performance, or breach, of any of
our other covenants or agreements contained in the Indenture which are not
remedied within 30 days after the Company receives written notice specifying the
default (and demanding that such default be remedied) from the Trustee or the
Holders of at least 25% in principal amount of the outstanding Securities; (iv)
the failure to pay at final Stated Maturity (giving effect to any applicable
grace periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Company or any of its subsidiaries, or the acceleration of
the final Stated Maturity of any such debt (which acceleration is not rescinded,
annulled or otherwise cured within 20 days of receipt by the Company or such
subsidiary of notice of any such acceleration), if the aggregate principal
amount of such Indebtedness, together with the principal amount of any other
such Indebtedness in default for failure to pay principal at final Stated
Maturity or which has been accelerated (in each case with respect to which the
20-day period described above has elapsed), aggregates $20.0 million or more at
any time; (v) failure to provide notice of the occurrence of a Change in Control
as required by the Indenture, which failure continues for a period of 30 days;
(vi) one or more judgments in an aggregate amount in excess of $20.0 million
shall have been rendered against the Company or any of its subsidiaries and such
judgments remain undischarged, unpaid or unstayed for a period of 60 days after
such judgment or judgments become final and non-appealable and, in the event
such judgment is covered by insurance, an enforcement proceeding has been
commenced by any creditor upon such judgment or decree which is not promptly
stayed; and (vii) certain events of bankruptcy, insolvency or reorganization
involving the Company.

 

Securityholders may not enforce the Indenture or the Securities except as
provided in the Indenture. The Trustee may refuse to enforce the Indenture or
the Securities unless it receives reasonable indemnity or security. Subject to
certain limitations, Holders of a majority in aggregate Principal Amount of the
Securities at the time outstanding may direct the Trustee in its exercise of any
trust or power. The Trustee may withhold from Securityholders notice of any
continuing Default (except a Default in payment of amounts specified in clause
(i) or (ii) above) if it determines that withholding notice is in their
interests.

 

  13. Trustee Dealings with the Company.

 

Subject to certain limitations imposed by the TIA, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with and collect obligations owed
to it by the Company or its Affiliates and may otherwise deal with the Company
or its Affiliates with the same rights it would have if it were not Trustee.

 

  14. No Recourse Against Others.

 

A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Securities or
the Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security, each Securityholder
waives and releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

 

  15. Authentication.

 

This Security shall not be valid until an authorized signatory of the Trustee
manually signs the Trustee’s Certificate of Authentication on the other side of
this Security.

 

  16. Abbreviations.

 

Customary abbreviations may be used in the name of a Securityholder or an
assignee, such as TEN COM (“tenants in common”), TEN ENT (“tenants by the
entireties”), JT TEN (“joint tenants with right of survivorship and not as
tenants in common”), CUST (“custodian”) and U/G/M/A (“Uniform Gift to Minors
Act”).

 

A-1-8



--------------------------------------------------------------------------------

  17. Governing Law.

 

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THIS SECURITY,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

The Company will furnish to any Securityholder upon written request and without
charge a copy of the Indenture. Requests may be made to:

 

Exide Technologies

13000 Deerfield Parkway

Building 200

Alpharetta, Georgia 30004

Attention: Chief Financial Officer

 

A-1-9



--------------------------------------------------------------------------------

FORM OF

ELECTION OF HOLDER TO REQUIRE REPURCHASE

 

(1) The undersigned hereby elects to have this Security repurchased by the
Company pursuant to Section 3.01 of the Indenture.

 

  •   Section 3.01                     

 

(2) The undersigned hereby directs the Trustee or the Company to pay it or
             an amount in cash equal to 100% of the principal amount to be
repurchased (as set forth below), plus interest accrued to, but excluding, the
Change in Control Repurchase Date, as provided in the Indenture.

 

Dated:

     

Signature(s)

Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.   

Signature Guaranteed

Principal amount to be repurchased (at least U.S. $1,000 or an integral multiple
of $1,000 in excess thereof):                      Remaining principal amount
following such repurchase (not less than U.S. $1,000):                     

 

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

 

A-1-10



--------------------------------------------------------------------------------

FORM OF

CONVERSION NOTICE

 

The undersigned Holder of this Security hereby irrevocably exercises the option
to convert this Security, or any portion of the principal amount hereof (which
is U.S. $1,000 or an integral multiple of U.S. $1,000 in excess thereof,
provided that the unconverted portion of such principal amount is U.S. $1,000 or
any integral multiple of U.S. $1,000 in excess thereof) below designated, into
shares of Common Stock in accordance with the terms of the Indenture referred to
in this Security, and directs that such shares, together with a check in payment
for any fractional share and any Securities representing any unconverted
principal amount hereof, be delivered to and be registered in the name of the
undersigned unless a different name has been indicated below. If shares of
Common Stock or Securities are to be registered in the name of a Person other
than the undersigned, (a) the undersigned will pay all transfer taxes payable
with respect thereto and (b) signature(s) must be guaranteed by an Eligible
Guarantor Institution with membership in an approved signature guarantee program
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934. Any amount
required to be paid by the undersigned on account of interest accompanies this
Security.

 

Dated:                             

                 Signature(s)

 

If shares or Securities are to be registered in the name of a Person other than
the Holder, please print such Person’s name and address:   

(Name)

     

(Address)

   Social Security or other Identification Number, if any.   

Signature Guaranteed

 

A-1-11



--------------------------------------------------------------------------------

If only a portion of the Securities is to be converted, please indicate:

 

1. Principal amount to be converted: U.S. $                    

 

2. Principal amount and denomination of Securities representing principal amount
to be issued:

 

Amount: U.S. $                                          Denominations: U.S. $
                    

 

(U.S. $1,000 or any integral multiple of U.S. $1,000 in excess thereof, provided
that the unconverted portion of such principal amount is U.S. $1,000 or any
integral multiple of U.S. $1,000 in excess thereof.)

 

A-1-12



--------------------------------------------------------------------------------

FORM OF

ASSIGNMENT

 

For value received                      hereby sell(s), assign(s) and
transfer(s) unto                      (please insert social security or other
identifying number of assignee) the within Security, and hereby irrevocably
constitutes and appoints                                      as attorney to
transfer the said Security on the books of the Company, with full power of
substitution in the premises.

 

Dated:                             

 

 

Signature(s)

Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule I7Ad-15
under the Securities Exchange Act of 1934.  

Signature Guaranteed

 

A-1-13



--------------------------------------------------------------------------------

SCHEDULE I

 

EXIDE TECHNOLOGIES

 

Floating Rate Convertible Senior Subordinated Note due 2013

 

Date

--------------------------------------------------------------------------------

 

Principal Amount

--------------------------------------------------------------------------------

 

Notation

--------------------------------------------------------------------------------

 

A-1-14



--------------------------------------------------------------------------------

EXHIBIT A-2

 

[FORM OF FACE OF CERTIFICATED SECURITY]

 

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

 

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (III) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I)
THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THE FOREGOING LEGEND MAY BE REMOVED FROM THIS SECURITY ON SATISFACTION OF THE
CONDITIONS SPECIFIED IN THE INDENTURE.]1

--------------------------------------------------------------------------------

1 These paragraphs to be included only if the Security is a Restricted Security.

 

A-2-1



--------------------------------------------------------------------------------

EXIDE TECHNOLOGIES

Floating Rate Convertible Senior Subordinated Note due 2013

 

No.:

  

CUSIP:

Issue Date:

  

Principal Amount:

 

EXIDE TECHNOLOGIES, a Delaware corporation, promises to pay to
                     or registered assigns, the Principal Amount
                     of on September 18, 2013, subject to the further provisions
of this Security set forth on the reverse hereof, which further provisions shall
for all purposes have the same effect as if set forth at this place. This
Security is convertible as specified on the other side of this Security.

 

Interest Payment Dates: March 15, June 15, September 15 and December 15,
commencing June 15, 2005.

 

Record Dates: March 1, June 1, September 1 and December 1

 

Dated:

 

EXIDE TECHNOLOGIES

By:

       

Name:

Title:

 

A-2-2



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

SUNTRUST BANK, as Trustee, certifies that this is one of the Securities refereed
to in the within-mentioned Indenture.

 

By:

        Authorized Signatory

 

Dated:

 

[FORM OF REVERSE SIDE IS IDENTICAL TO EXHIBIT A-1]

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B

 

EXIDE TECHNOLOGIES

 

Floating Rate Convertible Senior Subordinated Note due 2013

 

Transfer Certificate

 

In connection with any transfer of any of the Securities within the period prior
to the expiration of the holding period applicable to the sales thereof under
Rule 144(k) under the Securities Act of 1933, as amended (the “Securities Act”)
(or any successor provision), the undersigned registered owner of this Security
hereby certifies with respect to $              Principal Amount of the
above-captioned Securities presented or surrendered on the date hereof (the
“Surrendered Securities”) for registration of transfer, or for exchange or
conversion where the securities deliverable upon such exchange or conversion are
to be registered in a name other than that of the undersigned registered owner
(each such transaction being a “transfer”), that such transfer complies with the
restrictive legend set forth on the face of the Surrendered Securities for the
reason checked below:

 

¨ A transfer of the Surrendered Securities is made to the Company or any
Subsidiary; or

 

¨ The transfer of the Surrendered Securities complies with Rule 144A under the
Securities Act; or

 

¨ The transfer of the Surrendered Securities is pursuant to an effective
registration statement under the Securities Act; or

 

¨ The transfer of the Surrendered Securities is pursuant to another available
exemption from the registration requirement of the Securities Act;

 

and unless the box below is checked, the undersigned confirms that, to the
undersigned’s knowledge, such Securities are not being transferred to an
“affiliate” of the Company as defined in Rule 144 under the Securities Act (an
“Affiliate”).

 

¨ The transferee is an Affiliate of the Company.

 

DATE:

                 Signature(s)

 

(If the registered owner is a corporation, partnership or fiduciary, the title
of the Person signing on behalf of such registered owner must be stated.)

 

Signature Guaranteed

 

Participant in a Recognized Signature

Guarantee Medallion Program

 

By:

        Authorized Signatory

 

B-1



--------------------------------------------------------------------------------

SCHEDULE I

 

The following table sets forth the share prices and the number of Additional
Shares to be received per $1,000 principal amount of Securities:

 

Make Whole Premium on Change in Control

 

     Shares Price on Date of Change in Control


--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   $14.24


--------------------------------------------------------------------------------

   $15.00


--------------------------------------------------------------------------------

   $16.00


--------------------------------------------------------------------------------

   $18.00


--------------------------------------------------------------------------------

   $20.00


--------------------------------------------------------------------------------

   $25.00


--------------------------------------------------------------------------------

   $30.00


--------------------------------------------------------------------------------

   $35.00


--------------------------------------------------------------------------------

   $40.00


--------------------------------------------------------------------------------

   $50.00


--------------------------------------------------------------------------------

   $60.00


--------------------------------------------------------------------------------

   $70.00


--------------------------------------------------------------------------------

   $80.00


--------------------------------------------------------------------------------

   $100.00


--------------------------------------------------------------------------------

   $150.00


--------------------------------------------------------------------------------

3/15/05

   12.7    11.8    10.9    9.4    8.2    6.3    5.0    4.1    3.4    2.5    1.9
   1.4    1.1    0.7    0.0

3/15/06

   12.7    12.1    11.1    9.6    8.4    6.4    5.1    4.2    3.6    2.6    2.0
   1.6    1.2    0.8    0.0

3/15/07

   12.7    11.8    10.8    9.2    8.0    6.1    4.9    4.0    3.4    2.5    2.0
   1.5    1.2    0.8    0.0

3/15/08

   12.3    11.3    10.2    8.6    7.5    5.6    4.5    3.7    3.2    2.4    1.8
   1.5    1.2    0.8    0.0

3/15/09

   11.7    10.7    9.5    7.9    6.8    5.0    4.0    3.3    2.8    2.1    1.7
   1.3    1.1    0.7    0.0

3/15/10

   11.1    9.9    8.7    7.0    5.9    4.3    3.4    2.9    2.4    1.8    1.4   
1.2    0.9    0.6    0.0

3/15/11

   10.7    9.3    7.9    6.0    4.8    3.4    2.7    2.3    1.9    1.5    1.2   
0.9    0.8    0.5    0.0

3/15/12

   10.4    8.7    6.9    4.7    3.5    2.4    1.9    1.6    1.3    1.0    0.8   
0.7    0.5    0.4    0.0

3/15/13

   10.7    8.2    5.8    3.0    1.8    1.1    0.9    0.7    0.6    0.5    0.4   
0.3    0.3    0.2    0.0

9/15/13

   0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0   
0.0    0.0    0.0    0.0

 

The share prices and additional share amounts set forth above are based upon a
Common Stock closing bid price of $14.24 per share at March 14, 2005 and an
initial Conversion Price of $17.37.

 